Case 3:21-cv-00093-SK Document 1-2 Filed 01/06/21 Page 1 of 45




               Exhibit A
 Fax Server                                                  11/2/2020 2:06:18 PM                         PAGE        1/001             Fax Server
                                Case 3:21-cv-00093-SK Document 1-2 Filed 01/06/21 Page 2 of 45


From; Vincent Yasay                   Fax:18553946767             To;                           Fax; (510) 267-1546             Page: 34 of 34     10،29,2020 3;15 PM




                                                                                                                                                              SUM-100
                                                       SUMMONS                                                                             FOR COURT USE ONLY
                                                                                                                                       (SOLO PARA USO DE LA CORTE
                                                   (CITACION JUDICIAL)
      NOTICE TO DEFENDANT:
      (AVISO AL DEMANDADO):
                                                                                                                       FILED BY FAX
                                                                                                                         ALA EDA COUNTY
      UNITED PARCEL SERVICE, INC.
                                                                                                                          October 30, 2020
      YOU ARE BEING SUED BY PLAINTIFF:                                                                                      CLERK OF
                                                                                                                       THE‫ ؛‬UPERIOR COURT
      (LO ESTA DEMANDANDO EL DEMANDANTE);
                                                                                                                       ByNIc ole    Hall, Deputy
      DESDNIE HESS, individually and on behalf of all others similarly situated

       NOTICE! You have been sued. Tlie court may deade against you without your being heard unless you resporet within 30 days. Read the Information
       below.
          You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
       served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want foe court to hear your
       case. Thcro may bo a court form that you can use for ycur response. You can find theso court forms and more information at the California Courts
       Online Self. Help Center iwww.couriinfo.ca.gov/selfhelp), your county law library, or foe courthouse nearest you. If you cannot pay the filing fee, ask the
       court clerk for a f№ waiver form, if you do not fife your response on time, you may lose the case by default, and your wages, money, and property may
       be taken without further warning from the court.
          There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
       referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services pregram. You can locate
       these nonprofit groups at the California ,...egal Services Web site (WWW lav/helpcalifornia org), the California Courts Online Seff-Metp Center
       iwww ccurtmfo.ca.gov/selfhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
       costs on any settlement or arbitration award of $10,000 or more in a civil case. The courts Her must be paid before the court Will dismiss the case.
       ،AYtSO‫ ؛‬LG han demandado. Si no responde dentro de 0‫ ق‬dias, ‫؛‬a corte puede decidir en su contra sin escuchar su versidn. Lea ia información a
       continuación.
          Tiene 30 DÍAS DE CALENDARIO después de que fe entreguen esta citación y papeles legales para presentar una ¡espuesta por escrito en esta
       corte y hacer que se entregue una copia a( demandante. Una carta 0 una ‫؛‬femada teiefdnica no to protegen. Su respuesta por escrito tiene que estar
       en formato tega‫ ؛‬correcto si desea que procesen su caso en ‫؛‬a corte. Es posible que haya un formulario que usted pueda usar para su respuesta.
       Ruede encontrar estos formularios de la corte y mas información en e‫ ؛‬Centro de Ayuda de ‫؛‬as Cortes de California (‫؛‬í¡w‫؛‬w.sucorte.cagav‫؛‬, en ‫؛‬a
       biblioteca de ‫؛‬eyes de su condado 0 en ‫؛‬a corte que ‫؛‬e quede més cerca. Si no puede pagar le cuota de presentación, pida a‫ ؛‬secretario de ‫؛‬a corte que
       to dó un formutorio de exención de pago de cuotas. Si no presenta su respuesta a tiempo, puede perder ci caso por incumpiimicnto y ia corte ‫؛‬e podra
       quitar su sueido, dinero y bienes sin mSs advertencia.
          Hay otros requisitos legales. Es recomendable que ‫؛‬lame a un abogado inmediatamente. Si no conoce a un abogado, puede llamar a un servicio de
       remisión a abogados. Si no puede pagar a un abogado, es posibte que cumpla con ios requisitos para obtener servicios legales gratuitos de un
       programa de servidos legales sin fines de lucro Puede encontrar estos grupos sin fines de lucro en el sftio web de California Lega‫ ؛‬Services,
       (www.lawhelpcaiifornia.org), en el Centre tíe Ayuda de las Cortes de California (WWW sucorte ca.gov) 0 poniéndose ert cobfscfo con la corte o el
       colegio de abogados locales. AVISO: Por ،'ey, la corte ‫؛‬،'ene derecho s reclamar las cuotas y los costos exentos por Importer Urt gravamen soore
       cualquier recuperación de $10,000 ó más de valor recibida mediante un acuerdo 0 una concesión de arbitraje en un caso de derecho civil. Tiene que
       pagar el gravamen de ta corte antes de que ta TOrte pueda desechar el caso.
      The name and address of the court is:                                                                           CASE NUMBER: (Nùmero del Caso):
      (E! nombæ y direccipn de la corte es): Superior Court of California, County of Alameda                               RG2٥078425
      Renee. Davidson Courthouse
      1225 Fallon St, Oakland, CA 94612
      The name, address, and téléphoné number of plaintiffs attomey, or plaintiff without an attorney, is: (El nombre, la dirección y el nùmero
      Oe telèfono del abogado del demandante, 0 del demandante que no tiene abogado, es/- Carolyn H. Cottrell: Kyle G. Bates, et al.
      SCHNEIDER WALLACE COTTRELL KONECKY LLP, 2000 Powell st, Ste 1400                                   34608-1863; (415)421-7100
      DATE:                                                                        Ck                                                 , Deputy
      (Fecha) October 30 2020                                                      (Secretario)                                       (Adjunto)
       (Forptoofofseivice ofthissummons, use Piauf uf Se,vice of Summons (form POS-010).)
       (Para prueba da antraga da asta citation usa ai formulario Pit of Satsttea of Siifta, (POS-010).)
                                                        NOTICE TO THE PERSON SERVED: You are served
       [='
                                                        1.        as an individual defendant.
                 .\‫ﻳﺖ‬٦‫|ج‬                                2.   |   | as the person sued under the fictitious name of (specify):

        /‫ة‬   ‫ي‬                              '‫ﻣﻢ‬-        3.        on behalf of (specify):
             ‫د‬                              ‫>؛‬
                                       li                    under: ٥ CCP 416.10 (coloration)                          ٥ CCP 416.60 (minor)
                                                                          CCP 416.20 (defonct corporation)                      CCP 415.70 (conservstee)
                 o
                 ‫؟‬V                    xV                          ٥ CCP 416.40 (association or partnership)           ٥ CCP 416.90 (authorized person)
                     TrtcaU‫؟‬                                       ٥ other (spec/fy):
                                                        4.   I   I by personal delivery on (date)
                                                                                                                                                                  Page 1 Of 1
      Om Adopted for hfaidatory Use                                                  SUMMONS                                               c.cf Civil Procedure §§412.20 465
      Juiidal Council of Cal ‫؛؛‬orna                                                                                                                         v/1'.courts.aa.gov
      SUM-100 [Rev. Jjly 1.2009]
 Fax Server                                   11/2/2020 2:11:06 PM                        PAGE        1/001            Fax Server
                           Case 3:21-cv-00093-SK Document 1-2 Filed 01/06/21 Page 3 of 45


From; Vincent Yasay         Fax:18553946767          To;                       Fax; (510) 267-1546            Page: 4 ot 34   10،29‫ﻟﻢ‬PM 3:15 2020




                       1   Carolyn Hunt Cottrell (SBN 166977)                                           FILED BY FAX
                                                                                                          ALAMEDA COUNTY
                           KyleG. Bates (SBN 299114)
                       2   Krlstabel Sandoval (SBN 323714)                                                 October 30, 2020
                           SCHNFIDFR WALLACE                                                                   CLERK OF
                       3   COTTRELL GNECKY LI..-P                                                       THE SUPERIOR COURT
                           2000 Powell Street, Suite 1400                                               By Nicole Hall, Deputy
                       4   Emeryville, CA 94608                                                         CASE NUMBER:

                       5
                           Telephone: (٩15) 421-7100                                                         RG20٥78425
                           Facsimile: (415) 421-7105
                           ccottrell@schneiderwallace.com
                       6   kbates@schneiderwallace.com
                           ksandoval@schneiderwallace.com
                       7
                           Attorneys for Plaintiffs and the Proposed Class
                       8

                       9                                    SUPERIOR COURT OF CALIFORNIA
                      10
                                                                    COUNTY OF ALAMEDA
                      11

                      12
                           DESDNIE HESS, individually and on                        CASE NO.
                      13   behalf of all others similarly situated.
                                                                                    CLASS ACTION COMPLAINT:
                      14                      Plaintiffs»                                 (1) Public Nuisance (Cal. Civ. Code §§ 3294,
                                                                                               3479, 3480, 3491,3493)
                      15   v.                                                             (.2) Unfair Competition (,Cal. Labor Code §§
                                                                                               17200, ei seq.)
                      16                                                                  (3) failure to Reimburse Necessaty Business
                           UNITED PARCEL SERVICE, INC.,                                        Expenses (Cal. Labor Code §§ 2800, 2801,
                      17                                                                       2804)
                                                                                          (4) Declarator ،Judgment (Cal. Civ. Proc.
                      18                      'Defendant.                                      Code‫ ؛‬1060, ‫；ح‬5‫ﻳﺞ‬.)
                      19                                                            JURY TRIAL DEMANDED

                  20
                  21
                  22
                  23
                  24
                  25
                  26
                  27
                  28

                                                                                    -1-
                                                                   CLASS ACTION COfTAINT
                                                            iksdniy Hess et al. ١‫ا‬. United Pareet Ye٣.‫؛؛‬ee, Ine.
          Case 3:21-cv-00093-SK Document 1-2 Filed 01/06/21 Page 4 of 45


 1             Plaintiff Desdnie Hess, by and through her undersigned attorneys, hereby brings this Class

 2   Action Complaint against United Parcel Service, Inc. (hereinafter referred to as “Defendant” or

 3   “UPS”) and alleges as follows:

 4                                      I.       NATURE OF THE CASE
 5              1.     This is a putative class action under the California Labor Code, California Civil
 6       Code, and California Business and Professions Code, arising from Defendant’s pattern and
 7       practice of maintaining unsafe working conditions that expose their California employees to a
 8       high risk of contracting COVID-19,1 a highly contagious virus that has infected at least 26.4
 9       million people worldwide, and killed 870,000 people in a matter of months.
10              2.     UPS is a company that provides parcel delivery services. It has 1,800 operating
11       facilities, at least nineteen of which are in California. Plaintiff is informed and believes that UPS
12       employs thousands of workers throughout California. UPS’s employees risk their own health
13       and safety to ensure consumers receive packages, some of which include critical lifesaving drugs
14       and medical devices, including personal protective equipment (“PPE”). See David Slotnick,
15       BUSINESS INSIDER, “A UPS exec reveals how the pressures of the pandemic can make drone
16       deliveries a reality as it starts flying medical supplies, PPE, and medicine” (Oct. 22, 2020),
17       available at https://www.businessinsider.com/ups-drone-delivery-health-pandemic-covid-19-
18       ignition-bala-ganesh-2020-10 (last visited Oct. 27, 2020).
19              3.     It is critical for a company like UPS to implement proper procedures to stop the
20       spread of COVID-19 amongst their employees and the public. UPS employees must work at
21       close distances in their warehouses, and interact with the public on a regular basis while making
22       deliveries.
23              4.     But UPS failed to offer basic PPE to its employees while forcing them to work in
24       situations which put them and the public they serve at tremendous risk from COVID-19.
25              5.     In addition to UPS’s moral obligation to take reasonable steps to keep its
26       employees (and the public they serve) safe, UPS has a legal obligation under the California Labor
27       Code to take appropriate measures to ensure a safe and healthful workplace for its employees.

28   1
      COVID-19 is an infectious disease caused by a new coronavirus called SARS-CoV-2. For
     ease of reference this will simply be referred to herein as “COVID-19.”
                                                            -2-
                                            CLASS ACTION COMPLAINT
                                     Desdnie Hess et al. v. United Parcel Service, Inc.
      Case 3:21-cv-00093-SK Document 1-2 Filed 01/06/21 Page 5 of 45


 1   Cal. Labor Code § 6400(a).

 2           6.     However, UPS has instead systematically endangered its employees’ health and

 3   safety daily. Among other issues and as described in further detail in Section IV infra, UPS has

 4   failed to provide PPE to its employees, implement social distancing protocols in the workplace,

 5   or adopt other programs and procedures necessary to reduce its employees’ risk of contracting

 6   COVID-19. UPS has failed to comply with its obligations under the California Labor Code.

 7           7.     Defendant’s disregard for its employees’ health and safety has already had dire

 8   consequences. For example, at least three employees at a UPS distribution center in Santa Maria,

 9   California, have contracted COVID-19. Defendant continues to put its employees, customers,
10   and the public at risk by maintaining policies that prioritize profit over the safety of its workforce.

11                               II.      JURISDICTION AND VENUE

12           8.     The Court has jurisdiction over this action pursuant to Article 6, § 10 of the

13   California Constitution and California Code of Civil Procedure § 410.10.

14           9.     The Court has jurisdiction over Defendant because it is a corporation authorized

15   to do business in the State of California and is registered with the California Secretary of State.

16   Defendant does sufficient business with sufficient minimum contacts in California, and/or

17   otherwise intentionally avails itself of the California market through the advertising, marketing

18   and sale of goods and services, to render the exercise of jurisdiction over Defendant by the

19   California court consistent with traditional notions of fair play and substantial justice.
20           10.    Venue is proper in this judicial district pursuant to Code of Civil Procedure

21   § 395.5. Defendant employed other employees in this County, transacts business in this County,

22   and, upon information and belief, events alleged in this Complaint occurred in this County.

23                                         III.     THE PARTIES

24           11.    Plaintiff and the members of the Proposed Class are current and former non-

25   exempt employees who worked for Defendant in California.

26           12.    Plaintiff Desdnie Hess is a resident of the County of Santa Barbara. Plaintiff

27   worked as a Local Sort Supervisor for Defendant from approximately October 2019 to May

28   2020. She worked at Defendant’s Distribution Center in Santa Maria, California.


                                                        -3-
                                        CLASS ACTION COMPLAINT
                                 Desdnie Hess et al. v. United Parcel Service, Inc.
          Case 3:21-cv-00093-SK Document 1-2 Filed 01/06/21 Page 6 of 45


 1              13.    Defendant United Parcel Service, Inc. is a company that provides parcel delivery

 2       services. Defendant is an Ohio corporation, registered to do business in California. It may be

 3       served with process to its registered agent Corporation Services Company which will do business

 4       in California as CSC-Lawyers Incorporating Service, at 2710 Gateway Oaks Drive, Suite 150N,

 5       Sacramento, CA 95833.

 6                                    IV.     FACTUAL ALLEGATIONS

 7              14.    Plaintiff incorporates herein by reference the allegations set forth above.

 8              15.    Plaintiff worked as a Local Sort Supervisor for UPS from approximately October

 9       2019 until May 2020. In that role, Plaintiff was required to make schedules for warehouse
10       associates and to oversee and direct them while they unloaded delivery trucks, sorted packages,

11       and re-loaded the sorted packages into semi-truck. She worked approximately five and a half

12       hours per day, five days per week.

13              16.    Defendant is a company that provides parcel delivery services. It has

14       approximately 1,800 operating facilities, at least nineteen of which are in California. Plaintiff is

15       informed and believes that during the relevant time period of this action, Defendant has

16       employed, and continues to employ, Plaintiff and other members of the Proposed Class

17       throughout Defendant’s California locations, including at the Distribution Center where Plaintiff

18       worked.

19   A.        The COVID-19 Pandemic
20              17.    On December 31, 2019, the Wuhan Municipal Commission reported a cluster of

21       pneumonia cases in Wuhan, Hubei Province, China. This led to the identification of a novel

22       coronavirus called SARS COV-2. SARS CoV-2 has caused a worldwide pandemic of the

23       respiratory illness known as COVID-19.

24              18.    COVID-19 symptoms can be severe and life-threatening. Even asymptomatic

25       individuals – who Centers for Disease Control (“CDC”) research estimates account for

26       approximately 40% of cases – are 75% as infectious as symptomatic individuals and therefore

27       are still likely to spread COVID-19.2 For this reason, the CDC and other health experts have

28
     2
         https://www.cdc.gov/coronavirus/2019-ncov/hcp/planning-scenarios.html.
                                                           -4-
                                           CLASS ACTION COMPLAINT
                                    Desdnie Hess et al. v. United Parcel Service, Inc.
          Case 3:21-cv-00093-SK Document 1-2 Filed 01/06/21 Page 7 of 45


 1       recommended that every individual take significant efforts to avoid close contact with others,

 2       whether those others appear to be infected or not. Similarly, experts agree that contact tracing

 3       is extremely important to contain the virus’ spread.                Social distancing and substantial

 4       modifications to the workflow of jobs across America are necessary to “flatten the curve” and

 5       slow the spread of the virus. Natl’l Pub. Radio, U.S. Coronavirus Cases Surpass Summer Peak

 6       And Are Climbing Higher Fast (Oct. 27, 2020) available at https://www.npr.org/sections/health-

 7       shots/2020/10/27/928062773/u-s-cases-surpass-summer-peak-and-are-climbing-higher-fast

 8       (last visited Oct. 29, 2020).

 9              19.    As early as April 2020, the CDC published research suggesting that a single person
10       with COVID-19 is likely to infect five or six other individuals absent aggressive physical

11       distancing practices.3 The CDC also reported that superspreading events, where one individual

12       alone may infect dozens of others, are likely in crowded environments.4 Symptoms may appear

13       as early as two or as late as fourteen days after initial exposure. A person with COVID-19 may

14       be contagious for 48 to 72 hours before experiencing symptoms. Research suggests that people

15       may be most likely to spread the virus to others during the 48 hours before they begin

16       experiencing symptoms.

17              20.    COVID-19 is known to cause severe respiratory problems and viral pneumonia.

18       Patients with severe symptoms may need ventilators to survive. COVID-19 patients may at first

19       seem stable, but then rapidly go into complete respiratory arrest, meaning they are unable to
20       breathe at all. This is known as acute respiratory distress syndrome, and means, essentially, that

21       the lungs are filled with fluid. One respiratory therapist described witnessing even relatively

22       young, otherwise healthy COVID-19 patients “essentially drowning in their own blood and

23       fluids because their lungs [we]re so full.”5 For those fortunate enough to survive this experience,

24       COVID-19 often causes long-term lung damage.

25
     3
26     See “High Contagiousness and Rapid Spread of Severe Acute Respiratory Syndrome
     Coronavirus 2,” Steven Sanche, Yen Ting Lin, Chonggang Xu, Ethan Romero-Severson, Nick
27   Hengartner, and Ruian Ke, https://wwwnc.cdc.gov/eid/article/26/7/20-
     0282_article?deliveryName=USCDC_333-DM25287.
     4
28     https://wwwnc.cdc.gov/eid/article/26/6/20-0495_article.
     5
       https://www.propublica.org/article/a-medical-worker-describes--terrifying-lung-failure-from-
     covid19-even-in-his-young-patients.
                                                            -5-
                                            CLASS ACTION COMPLAINT
                                     Desdnie Hess et al. v. United Parcel Service, Inc.
          Case 3:21-cv-00093-SK Document 1-2 Filed 01/06/21 Page 8 of 45


 1              21.    COVID-19 may also cause, inter alia, acute kidney damage, blood clots, multi-

 2       system organ failure, swollen toes, loss of taste and smell, strokes, cardiac injuries and arrest,

 3       nervous system damage, and death. COVID-19 survivors may experience long-term health

 4       complications beyond just lung damage, including limb amputation in the case of severe blood

 5       clots, heart damage, and neurocognitive and mental health effects.

 6              22.    The COVID-19 pandemic has severely affected the mental health of many

 7       Americans as well, with nearly half of adults in the United States reporting high levels of stress

 8       due to COVID-19. Essential workers and their families, who are at heightened risk of contracting

 9       the virus, experience significant anxiety and trauma from potential exposure to the life-
10       threatening condition. Panic attacks are common among those who are infected and those who

11       fear becoming infected.6

12              23.    The World Health Organization (“WHO”) writes that “ALL workplaces”

13       (emphasis in original) should implement “physical distancing of at least 1 metre [sic.] or more

14       according to the national recommendations.” World Health Org., What Key Measures To Protect

15       Against COVID-19 In ALL Workplaces?, available at https://www.who.int/news-room/q-a-

16       detail/coronavirus-disease-covid-19-health-and-safety-in-the-workplace (last visited Oct. 29,

17       2020). The best ways to do that are by limiting human-to-human contact (including through

18       physical distancing) and by taking other preventative measures, such as the use of PPE and

19       frequent handwashing and sanitization of physical objects.                 The CDC and Cal/OSHA in
20       conjunction with the CDPH have provided additional workplace-specific guidelines, which are

21       discussed in detail infra in paragraphs 36-47.

22              24.    On January 30, 2020, the WHO declared COVID-19 a “public health emergency

23       of international concern.”

24              25.    By February 24, 2020, severe outbreaks had already occurred in China, Europe,

25       and Iran. The next day, the CDC reported that, in their view, COVID-19 was headed towards

26       pandemic status. By February 27, 2020, California Governor Gavin Newsom reported that the

27
     6
28    See https://www.nytimes.com/article/coronavirus-symptoms.html;
     https://www.sacbee.com/news/coronavirus/article241363476.html.

                                                             -6-
                                             CLASS ACTION COMPLAINT
                                      Desdnie Hess et al. v. United Parcel Service, Inc.
          Case 3:21-cv-00093-SK Document 1-2 Filed 01/06/21 Page 9 of 45


 1       California case count was rapidly rising, with the state monitoring at least 8,400 infected people.

 2       By March 3, 2020, the number of confirmed infections worldwide surpassed 90,000.

 3               26.   On March 4, 2020, Governor Newsom declared a state of emergency due to

 4       COVID-19.

 5               27.   On March 11, 2020, the WHO declared COVID-19 a pandemic. The White House

 6       declared a national emergency within days of that announcement.

 7               28.   On March 19, 2020, Governor Newsom issued a statewide shelter-in-place order

 8       requiring California residents to stay home. Governor Newsom’s order does not apply to

 9       “essential workers” who provide necessary services to millions of Californians. Days later, the
10       federal government declared COVID-19 a major disaster in California at Governor Newsom’s

11       request. By the end of the month, the United States was reported as leading the world in COVID-

12       19 cases, and at least 265 million United States residents were being asked or required to stay

13       home.

14               29.   On May 28, 2020, the COVID-19 death toll in the United States surpassed

15       100,000. Within approximately two months, the death toll surpassed 150,000. As of September

16       4, 2020, there are 727,000 confirmed COVID-19 cases in California and 13,497 deaths.

17               30.   There is no vaccine for COVID-19, which is highly contagious and easily

18       transmitted from person to person through respiratory droplets and other, smaller particles that

19       can remain in the air for hours and be inhaled, or that can land in other individuals’ eyes, noses,
20       or mouths when in close contact with infected individuals. Research shows the virus may also

21       spread through contact with contaminated objects or surfaces. Recent news reports also suggest

22       individuals who recover from COVID-19 can later become re-infected.7

23               31.   On July 6, 2020, two scientists, with the explicit support of 237 colleagues,

24       published an article emphasizing the risks of airborne spread, noting in particular that “the

25       problem is especially acute in indoor enclosed environments, particularly those that are crowded

26       and have inadequate ventilation”8 – in other words, environments like Defendant’s distribution

27   7
       See, e.g., https://www.nbcnews.com/health/health-news/covid-19-reinfection-reported-nevada-
28   patient-researchers-say-n1238679; https://www.nytimes.com/2020/08/24/health/coronavirus-
     reinfection.html.
     8
       https://academic.oup.com/cid/advance-article/doi/10.1093/cid/ciaa939/5867798.
                                                           -7-
                                           CLASS ACTION COMPLAINT
                                    Desdnie Hess et al. v. United Parcel Service, Inc.
         Case 3:21-cv-00093-SK Document 1-2 Filed 01/06/21 Page 10 of 45


 1       centers and other similar facilities. They further noted the apparent role of airborne transmission

 2       in recent superspreading events. 9 The authors noted that in addition to physical distancing and

 3       sanitization, attention must be paid to “provid[ing] sufficient and effective ventilation . . .

 4       supplement[ing] general ventilation with airborne infection controls . . . and avoiding

 5       overcrowding.”10

 6               32.    Amidst this pandemic UPS has, as a matter of policy and/or practice,

 7       systematically endangered its employees’ health and safety daily, in violation of the law. Among

 8       other issues and as described infra in further detail, Defendant has failed to provide sufficient

 9       PPE, implement social distancing protocols, or adopt other programs and procedures necessary
10       to reduce their employees’ risk of contracting the virus. They have failed to respect clear health

11       and safety guidelines, or the California Labor Code. UPS’s behavior has been slow and

12       insufficient to comply with applicable laws and appropriately protect their employees. UPS

13       continues to put its employees, customers, and the public at risk by maintaining policies that

14       prioritize profit over the safety of their workforce.

15   B.         Defendant Must Protect Its Employees’ Health and Safety

16               33.    The California Labor Code requires employers to take steps to protect workers

17       from any safety hazard, including diseases like COVID-19, which is widespread in the

18       community. Applicable provisions with which Defendant has not complied, as described in

19       further detail infra, include:
20                 i.   Section 6400, which requires that every employer shall furnish employment and a

21                      place of employment that is safe and healthful for the employees therein;

22                ii.   Section 6401, which requires that every employer shall furnish and use safety

23                      devices and safeguards, and shall adopt and use practices, means, methods,

24                      operations, and processes which are reasonably adequate to render such

25                      employment and place of employment safe and healthful and shall do every other

26                      thing reasonably necessary to protect the life, safety, and health of employees;

27               iii.   Section 6402, which prohibits any employer from requiring or permitting an

28   9
         Id.
     10
          Id.
                                                            -8-
                                            CLASS ACTION COMPLAINT
                                     Desdnie Hess et al. v. United Parcel Service, Inc.
     Case 3:21-cv-00093-SK Document 1-2 Filed 01/06/21 Page 11 of 45


 1                 employee to go or be in any employment or place of employment which is not safe

 2                 and healthful;

 3          iv.    Section 6403, which requires that no employer shall fail or neglect to provide and

 4                 use reasonably adequate safety devices and safeguards, adopt or use reasonably

 5                 adequate methods and process, or to do every other thing reasonably necessary to

 6                 protect the life, safety, and health of employees;

 7           v.    Section 6404, which requires that no employer shall occupy or maintain any place

 8                 of employment that is not safe and healthful; and

 9          vi.    Section 6407, which requires that every employer must comply with the
10                 occupational safety and health standards, within section 25910 of the Health and

11                 Safety Code, and with all rules, regulations, and orders pursuant to this division,

12                 which are applicable to his own actions and conduct.

13          34.    General Industry Safety Orders propagated by Cal/OSHA establish minimum

14   standards and apply to all employments and places of employment as defined by California

15   Labor Code section 6303. Cal. Code Regs. Tit. 8, § 3202 (1974).

16          35.    UPS’s policies and practices regarding COVID-19, described in further detail

17   infra, violate the following Safety and Health Standards set forth by Cal/OSHA in the California

18   Code of Regulations, title 8:

19            i.   Section 3203, which requires that all employers have a written Illness Prevention
20                 Program (IPP) to protect employees from workplace hazards and to implement

21                 measures to prevent or reduce infection hazards and provide training thereon;

22           ii.   Section 3366, which requires that employers provide washing facilities for

23                 maintaining cleanliness;

24          iii.   Section 3380, which requires that employers conduct a hazard assessment to

25                 determine if COVID-19 is a hazard in the workplace necessitating the use of PPE

26                 and, given that it was and is, provide exposed employees with properly fitting PPE;

27          iv.    Section 5144, which requires that employers take minimum steps to ensure safe

28                 and effective use of respirators required in the workplace due to the hazard caused


                                                       -9-
                                       CLASS ACTION COMPLAINT
                                Desdnie Hess et al. v. United Parcel Service, Inc.
      Case 3:21-cv-00093-SK Document 1-2 Filed 01/06/21 Page 12 of 45


 1                  by COVID-19; and

 2            v.    Section 8414, requiring employers to provide employees who are exposed to

 3                  hazards in the workplace, which cannot be eliminated through engineering and

 4                  administrative controls are not effective in eliminating the hazards, with PPE

 5                  including head protection, hand protection, and body protection.

 6           36.    Cal/OSHA has provided guidance setting forth necessary measures to comply with

 7    the California Labor Code regarding health and safety, and COVID-19 specifically.11 At

 8    minimum, per these guidelines, employers must (1) create and implement injury and illness

 9    prevention programs to protect employees from workplace hazards, including infectious
10    diseases; (2) establish infection prevention measures, such as encouraging sick employees to stay

11    home, implementing social distancing protocols, establishing procedures to routinely clean and

12    disinfect commonly touched surfaces and objects using EPA-approved disinfectants, and

13    providing EPA-registered disposable wipes for employees to wipe down commonly used

14    surfaces before use; (3) provide employee training; (4) provide washing facilities that have an

15    adequate supply of suitable cleansing agents, water, and single-use towels or blowers; (5) require

16    employees to wear cloth face coverings, as mandated by the State of California; and (6) conduct

17    a hazard assessment and then provide any necessary PPE to employees.

18           37.    Cal/OSHA incorporates into these directives the CDC guidelines, which include

19    (1) creating a COVID-19 preparedness, response, and control plan; (2) conducting daily health
20    checks; (3) conducting a hazard assessment of the workplace; (4) determining which PPE is

21    needed for workers, and providing it; (5) encouraging employees to wear cloth face coverings in

22    the workplace; (6) implementing social distancing policies and practices in the workplace; (7)

23    improving building ventilation systems; (8) actively encouraging sick employees to stay home;

24    (9) regularly cleaning and disinfecting frequently touched surfaces using products that meet

25    Environmental Protection Agency criteria for use against SARS-Cov-2; (10) training employees

26
     11
27      See https://www.dir.ca.gov/dosh/coronavirus/Health-Care-General-Industry.html
     (“Workplace safety and health regulations in California require employers to take steps to
28   protect workers exposed to infectious diseases like the Novel Coronavirus (COVID-19), which
     is widespread in the community. Cal/OSHA has posted guidance to help employers comply
     with these requirements . . .”)
                                                       -10-
                                        CLASS ACTION COMPLAINT
                                 Desdnie Hess et al. v. United Parcel Service, Inc.
     Case 3:21-cv-00093-SK Document 1-2 Filed 01/06/21 Page 13 of 45


 1   on infection prevention strategies; (11) implementing flexible sick leave and supportive policies

 2   and practices; and (12) providing employees with disinfecting wipes.

 3          38.    Cal/OSHA has issued additional guidelines specific to the logistics/warehousing

 4   and delivery industries. These guidelines fall into five broad categories: (1) creating a written,

 5   workplace-specific COVID-19 prevention plan; (2) providing COVID-19-specific worker

 6   training; (3) implementing individual control measures and screening; (4) implementing cleaning

 7   and disinfecting protocols; and (5) implementing physical distancing protocols.

 8             a. Cal/OSHA Guidelines: Workplace-Specific Plans

 9          39.    Under the broader workplace-specific prevention plan guideline, Cal/OSHA
10   directs employers to: (1) perform a comprehensive risk assessment of all work areas and work

11   tasks; (2) designate a person at each establishment to implement the plan; (3) incorporate the

12   CDPH Face Covering Guidance into the plan and including a policy for handling exemptions to

13   the general requirement to wear facial coverings; (4) identify contact information for local health

14   departments (“LHD”) where workplaces are located for communicating information about

15   COVID-19 outbreaks among workers or customers; (5) train and communicate with workers and

16   worker representatives about the plan; (6) make the plan available to workers and their

17   representatives; (7) regularly evaluate workplaces for compliance with the plan and document

18   and correct deficiencies identified; (8) investigate any COVID-19 illness and determine if any

19   work-related factors could have contributed to the risk of infection, then update the plan as
20   needed to prevent further cases; (9) implement the necessary processes and protocols when a

21   workplace has an outbreak, following CDPH guidelines; and (10) identify close contacts (within

22   six feet for 15 minutes or more) of an infected worker and take steps to isolate COVID-19

23   positive worker(s) and close contacts.

24          40.    Per CDPH guidelines, when a workplace has an outbreak of COVID-19, it is

25   necessary to: (1) designate a workplace infection coordinator to implement COVID-19 infection

26   prevention procedures and to manage COVID-19-related issues among employees; (2) instruct

27   employees to stay home and report to the employer if they are having COVID-19 symptoms,

28   were diagnosed with COVID-19, or are awaiting test results for COVID-19; (3) identify contact


                                                      -11-
                                       CLASS ACTION COMPLAINT
                                Desdnie Hess et al. v. United Parcel Service, Inc.
     Case 3:21-cv-00093-SK Document 1-2 Filed 01/06/21 Page 14 of 45


 1   information for the LHD in the jurisdiction where the workplace is located; (4) notify the

 2   applicable LHD if there is a known or suspected outbreak in the workplace or if there are

 3   laboratory confirmed cases of COVID-19 at the workplace; (5) communicate with the LHD on

 4   how frequently the LHD expects updates from the employer on newly identified cases and

 5   symptomatic employees in the workplace; (6) share a roster of all employees with the applicable

 6   LHD; (7) identify additional employee cases and close contacts of cases to control further spread

 7   in the workplace; (8) notify all employees who were potentially exposed to individuals with

 8   COVID-19; and (9) determine when it is appropriate for cases and contacts of cases to return to

 9   work.
10             b. Cal/OSHA Guidelines: Illness Prevention Training

11           41.   For COVID-19-related worker training in the logistics/warehousing and delivery

12   industries, Cal/OSHA directs employers to cover (1) information on COVID-19, how to prevent

13   it from spreading, and which underlying health conditions may make individuals more

14   susceptible to contracting the virus; (2) self-screening at home, including temperature and/or

15   symptom checks using CDC guidelines; (3) when it is safe to return to work after receiving a

16   COVID-19 diagnosis; (4) when to seek medical attention; (5) the importance of frequent

17   handwashing with soap and water, including scrubbing with soap for 20 seconds (or using hand

18   sanitizer with at least 60% ethanol (preferred) or 70% isopropanol) when workers cannot get to

19   a sink or handwashing station; (6) the importance of physical distancing, both at home and at
20   work; (7) proper use of face coverings; and (8) information on paid leave benefits workers may

21   be entitled to receive that would make it financially easier to stay home.

22             c. Cal/OSHA Guidelines: Individual Control Measures and Screening

23           42.   Regarding individual control measures and screening, Cal/OSHA directs

24   employers to provide temperature and/or symptom screenings for all workers in the

25   logistics/warehousing and delivery industries who report to a facility at the beginning of their

26   shift or who must work their shift at a facility. Additionally, Cal/OSHA recommends providing

27   disposable gloves where they may be helpful to supplement frequent handwashing or hand

28   sanitizer use, for example, for workers who are screening others for symptoms or handling


                                                      -12-
                                       CLASS ACTION COMPLAINT
                                Desdnie Hess et al. v. United Parcel Service, Inc.
     Case 3:21-cv-00093-SK Document 1-2 Filed 01/06/21 Page 15 of 45


 1   commonly touched items. Cal/OSHA’s guidelines further state that employers must provide and

 2   ensure workers use all required protective equipment, including eye protection and gloves where

 3   necessary.

 4             d. Cal/OSHA Guidelines: Cleaning and Disinfecting Protocols

 5          43.    Cal/OSHA directs delivery and logistics/warehousing employers to perform

 6   thorough cleaning in high traffic areas such as break rooms, lunch areas, and areas of ingress and

 7   egress, and disinfect commonly used surfaces with EPA-approved products for use against

 8   COVID-19. Cal/OSHA further directs employers to stagger breaks to enable physical distancing

 9   as well as frequent sanitization of restrooms.
10          44.    For delivery drivers specifically, Cal/OSHA directs employers to provide

11   alternative restroom locations along drivers’ routes and allow time for workers to use them, given

12   that normally accessible restrooms on routes may be closed.                     Cal/OSHA further directs

13   employers to place protective barriers such as disposable mats and seat coverings in shared

14   delivery vehicles. Additionally, Cal/OSHA directs employers to provide workers with an

15   adequate supply of materials to clean and disinfect frequently touched services of delivery

16   vehicles, especially if they are shared. Cal/OSHA also recommends providing lined trash

17   receptacles to be placed in delivery vehicles to properly dispose of disinfectant wipes and other

18   items. Cal/OSHA guidelines also direct employers to ensure vehicles are cleaned between

19   delivery routes. Similarly, the guidelines state that the employer should provide employees time
20   to implement cleaning practices before, during, and after delivery routes and that, for any

21   cleaning assigned to a driver, s/he must be compensated for that time. Cal/OSHA directs

22   employers to communicate to workers where they can access soap, clean running water, and

23   drying materials, provide alcohol-based hand sanitizers, and adjust delivery schedules to allow

24   time for frequent handwashing.

25          45.    Similarly, within a facility or warehouse, Cal/OSHA directs employers to have

26   touchable surfaces cleaned between shifts or between users, whichever is more frequent,

27   including but not limited to working surfaces, machinery, tools, equipment, shelves, storage

28   rooms, handles, latches and locks, and controls on stationary and mobile equipment.


                                                      -13-
                                       CLASS ACTION COMPLAINT
                                Desdnie Hess et al. v. United Parcel Service, Inc.
      Case 3:21-cv-00093-SK Document 1-2 Filed 01/06/21 Page 16 of 45


 1             e. Cal/OSHA Guidelines: Physical Distancing Protocols

 2          46.    Cal/OSHA directs employers to implement measures to ensure physical distancing

 3   of at least six feet between workers, including transportation personnel and workers who are

 4   loading and unloading goods at delivery facilities.           Such measures may include physical

 5   partitions or visual cues such as floor markings, colored tape, or signs to indicate where workers

 6   should stand. Cal/OSHA guidelines further recommend adjusting meetings (e.g., safety, pre-

 7   shift, or post-shift meetings) to ensure physical distance, or even cancelling such meetings or

 8   making them remote. Similarly, Cal/OSHA guidelines direct employers to implement policies

 9   and procedures to enable delivery workers to physically distance from customers (“contactless
10   delivery”).

11          47.    Within warehouses and at employers’ physical facilities, Cal/OSHA directs

12   employers to stagger or adjust shifts and breaks and use other work practices to limit the number

13   of workers on the jobsite. Similarly, Cal/OSHA guidelines direct employers to place additional

14   limitations on the number of workers in an enclosed area at a given time. In enclosed spaces

15   where physical distancing is difficult to maintain, Cal/OSHA guidelines direct that employers

16   should consider and implement the following hierarchy of strategies: (1) engineering controls

17   including creating physical or spatial barriers between workers, such as Plexiglass or other sturdy

18   and impermeable partitions; (2) administrative controls including increasing the number of shifts

19   to reduce the number of personnel present at one time and ensure adequate physical distancing;
20   and (3) the use of PPE, such as face shields, certain types of masks, and impermeable gloves.

21   Cal/OSHA further recommends closing breakrooms, using barriers, or increasing distance

22   between tables and chairs to separate workers and discourage congregating during breaks, as

23   well as closing common areas where personnel are likely to congregate and interact.

24   C.    Defendant’s Policies and Practices Endanger its Employees and Violate the Law

25          48.    From the beginning of the pandemic, UPS has repeatedly ignored and/or failed to

26   implement physical and social distancing guidelines. Physical distancing simply does not exist

27   at Defendant’s facilities, such as the distribution center where Plaintiff worked. For example,

28   Plaintiff was required to make schedules for warehouse associates and to oversee and direct them


                                                      -14-
                                       CLASS ACTION COMPLAINT
                                Desdnie Hess et al. v. United Parcel Service, Inc.
     Case 3:21-cv-00093-SK Document 1-2 Filed 01/06/21 Page 17 of 45


 1   while they unloaded delivery trucks, sorted packages, and re-loaded the sorted packages into

 2   semi-trucks. These responsibilities required her to work in close proximity to these other

 3   employees, and Defendant took no measures to prevent the spread of disease between them.

 4   There are approximately 300 employees at the Santa Maria location, and they must regularly

 5   work side by side in the warehouse, with no social distancing protocols implemented.

 6   Consequently, employees are typically only able to be 1.5-2 feet apart from one another.

 7   Defendant has failed to stagger work shifts and employees’ breaks or take other similar measures

 8   to reduce employees’ exposure to drivers, other warehouse employees, and third parties. In fact,

 9   Plaintiff’s schedule became busier following the onset of the COVID-19 pandemic, further
10   increasing her contact with others.

11           49.    Defendant also fails to adequately sanitize its facilities or to provide adequate PPE

12   for its employees. While drivers’ trucks may have been sanitized, the common areas and

13   bathrooms at Defendant’s Santa Maria Distribution Center, where Plaintiff worked, are not

14   cleaned sufficiently. Defendant’s employees must regularly touch potentially-contaminated

15   surfaces, pallets, and packages with no protection, such as gloves or sanitizing wipes. While UPS

16   began providing hand sanitizer to the drivers, the internal warehouse employees did not receive

17   any. Further, Defendant did not provide face coverings to its employees until May, and the

18   supply ran out almost every day before all employees were able to receive them. Further, policies

19   regarding the face masks are often not enforced.
20           50.    Defendant has not modified the ventilation and airflow systems at the Santa Maria

21   facility to reduce the spread of disease, nor has Defendant provided any training or illness

22   prevention program related to COVID-19.

23           51.    Based on information and belief, and given the standardized nature of UPS’s

24   practices throughout its operations, Plaintiff alleges that Defendant has similarly failed to

25   implement adequate safety protocols and failed to provide a safe work environment throughout

26   its facilities in California.

27           52.    Defendant’s policies and practices throughout the pandemic have already resulted

28   in unchecked infection. At least three employees at the Santa Maria distribution center, where


                                                           -15-
                                            CLASS ACTION COMPLAINT
                                     Desdnie Hess et al. v. United Parcel Service, Inc.
     Case 3:21-cv-00093-SK Document 1-2 Filed 01/06/21 Page 18 of 45


 1   Plaintiff worked for Defendant, contracted COVID-19. Management failed to take action to

 2   prevent others from becoming infected.

 3          53.    Upon information and belief, in response to the confirmed cases of COVID-19,

 4   Defendant did not conduct contact tracing, did not identify and notify employees who had been

 5   in close contact with those who were infected so they could quarantine or get tested, and expected

 6   employees to continue business as usual.

 7          54.    Defendant employs individuals who are at high risk of infection, severe

 8   complications, and death because of age and/or underlying health conditions. Many also must

 9   come into close contacts with dependents who rely upon them for support and care and who may
10   also be vulnerable to infection.

11          55.    Defendant, as a matter of policy and practice, inter alia: (1) has failed to implement

12   a sufficient workplace-specific plan; (2) has not provided employees with training on COVID-

13   19 prevention; (3) is not providing temperature checks or symptom screening services; (4) has

14   failed to implement physical distancing protocols or to structure the workday and worksite in a

15   way that makes it possible; (5) fails to sanitize common areas and bathrooms with sufficient

16   regularity; (6) has failed to update its ventilation systems; and (7) has failed to provide sufficient

17   PPE. Many UPS employees, including Plaintiff, forced to fend for themselves, have had to

18   purchase their own supplies, such as masks, hand sanitizer, and the like. In sum, Defendant has

19   failed to follow public health guidelines or comply with the law.
20          56.    Defendant was aware of life-threatening dangers posed by exposure to COVID-19

21   by March 2020, if not earlier, including the risk that this deadly, highly contagious, easily

22   transmitted virus could spread among workers in confined indoor environments, especially if

23   potentially infected individuals—including non-symptomatic individuals—did not have

24   adequate PPE and were not properly trained and required to perform physical distancing and to

25   stay home if symptomatic or believed to have been exposed, and if equipment and common areas

26   were not regularly sanitized.

27          57.    Defendant did not provide adequate PPE, training, or sanitization, nor did it

28   institute other policies or practices that public health experts in early 2020 were urging employers


                                                       -16-
                                        CLASS ACTION COMPLAINT
                                 Desdnie Hess et al. v. United Parcel Service, Inc.
      Case 3:21-cv-00093-SK Document 1-2 Filed 01/06/21 Page 19 of 45


 1   of essential workers to implement to protect works and customers from exposure to this virulent

 2   disease.

 3          58.    Defendant operates multiple facilities throughout California. Plaintiff is informed

 4   and believes, and thereon alleges, that the unreasonably dangerous practices and conditions

 5   described herein also exist at numerous other facilities throughout the state of California and thus

 6   threaten the health and safety of the public at or near Defendant’s facilities and the surrounding

 7   communities throughout the state of California.

 8   D.    Administrative Remedies

 9          59.    On or about July 8, 2020, Plaintiff filed a complaint with Cal/OSHA, with a copy
10   to the Labor and Workforce Development Agency (“LWDA”) and Defendant, per California

11   Labor Code section 2699.3(b). Plaintiff’s complaint to Cal/OSHA and the LWDA concerned

12   the substance of this Complaint.

13                            V.        CLASS ACTION ALLEGATIONS

14          60.    Plaintiff brings Causes of Action One through Four as a class action on behalf of

15   herself and all others similarly situated pursuant to Code of Civil Procedure section 382. This

16   action satisfies that provision’s ascertainability, numerosity, commonality, typicality, adequacy,

17   predominance, and superiority requirements.

18          61.    Class Definition: The Proposed Class that Plaintiff seeks to represent is defined

19   as, and comprises, the following:
20         “All current and former non-exempt workers employed by United Parcel Service, Inc.

21         throughout California any time starting four years prior to the filing of this Complaint

22         until resolution of this action.”

23          62.    Ascertainability: The Proposed Class is ascertainable because it comprises a

24   discreet, well-defined, and objectively identifiable group, as defined above. The Proposed Class

25   members are easily identifiable from Defendant’s business records.

26          63.    Numerosity: The Proposed Class is ascertainable because it comprises a discreet,

27   well-defined, and objectively identifiable group, as defined above. The Proposed Class members

28   are easily identifiable from Defendant’s business records.


                                                      -17-
                                       CLASS ACTION COMPLAINT
                                Desdnie Hess et al. v. United Parcel Service, Inc.
     Case 3:21-cv-00093-SK Document 1-2 Filed 01/06/21 Page 20 of 45


 1          64.    Numerosity: The potential members of the class are so numerous that joinder of all

 2   the members of the Proposed Class is impracticable. Plaintiff is informed and believes that the

 3   number of Proposed Class members in California exceeds 100. This volume makes bringing the

 4   claims of each individual member of the class before this Court impracticable. Likewise, joining

 5   each individual member of the Proposed Class as a plaintiff in this action is impracticable.

 6   Furthermore, the identities of the Proposed Class will be determined from Defendant’s records,

 7   as will the compensation paid to each of them. As such, a class action is a reasonable and practical

 8   means of resolving these claims. To require individual actions would prejudice the Proposed

 9   Class and Defendant.
10          65.    Existence and Predominance of Common Questions of Law and/or Fact: Common

11   questions of law and/or fact exist as to the members of the Proposed Class and, in addition,

12   common questions of law and/or fact predominate over questions affecting only individual

13   members of the Proposed Class. The common questions include the following:

14            i.   Whether Defendant had sufficient policies and procedures to create COVID-19

15                 preparedness, response, and control plans/worksite-specific plans for its California

16                 facilities;

17           ii.   Whether Defendant had sufficient policies and procedures to conduct hazard

18                 assessments of its California worksites;

19          iii.   Whether Defendant failed to implement proper face covering protocols;
20           iv.   Whether Defendant failed to implement appropriate (or any) social/physical

21                 distancing policies and practices at its California worksites;

22           v.    Whether Defendant had sufficient policies and procedures to actively encourage

23                 sick employees to stay home;

24           vi.   Whether Defendant had sufficient policies and procedures to regularly clean and

25                 disinfect frequently touched surfaces at its California worksites using products that

26                 meet Environmental Protection Agency criteria for use against SARS-Cov-2;

27          vii.   Whether Defendant had sufficient policies and procedures to enable employees to

28                 regularly clean and disinfect frequently touched surfaces at its California worksites


                                                       -18-
                                        CLASS ACTION COMPLAINT
                                 Desdnie Hess et al. v. United Parcel Service, Inc.
     Case 3:21-cv-00093-SK Document 1-2 Filed 01/06/21 Page 21 of 45


 1               using products that meet Environmental Protection Agency criteria for use against

 2               SARS-Cov-2;

 3       viii.   Whether Defendant had sufficient training protocols and programs for the

 4               employees at its California worksites related to COVID-19;

 5         ix.   Whether Defendant had sufficient policies and procedures to provide employees

 6               at its California worksites with disinfectant wipes;

 7         x.    Whether Defendant had sufficient policies and procedures to provide sanitizing

 8               products to employees at its California worksites;

 9         xi.   Whether Defendant had sufficient policies and procedures to stagger shifts to
10               enable social distancing at its California worksites;

11        xii.   Whether Defendant failed to use engineering controls, as physical barriers or

12               ventilation upgrades, to make its California worksites safer during the pandemic;

13       xiii.   Whether Defendant had sufficient policies and procedures to provide, and did in

14               fact provide, sufficient PPE to its California employees;

15       xiv.    Whether Defendant failed to implement proper quarantining guidelines for its

16               California employees;

17        xv.    Whether Defendant failed to implement or provide symptom screening or

18               temperature testing for its California employees;

19       xvi.    Whether Defendant had sufficient policies and procedures to report COVID-19
20               infections in its California workplaces to local health authorities;

21       xvii.   Whether Defendant had sufficient policies and procedures to notify employees

22               who may have been exposed to COVID-19 in the workplace;

23      xviii.   Whether Defendant had sufficient policies and procedures to respond to and

24               contain outbreaks in its workplaces;

25       xix.    Whether Defendant’s acts, or omissions, caused its California employees to bear

26               a heightened risk of contracting COVID-19;

27        xx.    Whether Defendant’s acts, or omissions, caused a heightened risk of COVID-19

28               contraction in its California employees’ communities;


                                                    -19-
                                     CLASS ACTION COMPLAINT
                              Desdnie Hess et al. v. United Parcel Service, Inc.
     Case 3:21-cv-00093-SK Document 1-2 Filed 01/06/21 Page 22 of 45


 1         xxi.    Whether Defendant’s acts, or omissions, pose a public health risk to employees,

 2                 customers, and members of the community;

 3        xxii.    Whether Defendant failed to follow CDC guidelines in its California workplaces;

 4        xxiii.   Whether Defendant failed to follow CDPH guidelines in its California workplaces;

 5        xxiv.    Whether Defendant’s acts, or omissions, constitute a public nuisance;

 6         xxv.    Whether Defendant’s policies and practices have resulted in violation of one or

 7                 more of the Labor Code Provisions cited herein;

 8        xxvi.    Whether Defendant’s policies and practices are unlawful, unfair and/or fraudulent

 9                 business practices in violation of California Business & Professions Code
10                 §§17200, et seq.;

11       xxvii.    The injunctive and/or monetary relief to which Plaintiff and the Proposed Class

12                 may be entitled as a result of the violations alleged herein.

13          66.    Typicality: Plaintiff’s claims are typical of the claims of the Proposed Class.

14   Defendant’s common course of conduct in failing to follow public health guidelines, failing to

15   guard against COVID-19 outbreaks in their workplaces, and failing to implement proper

16   COVID-19 protocols and plans in their workplaces, have caused Plaintiff and the Proposed Class

17   to sustain the same or similar injuries and damages. Plaintiff’s claims are thereby representative

18   of and co-extensive with the claims of the Proposed Class.

19          67.    Adequacy: Plaintiff seeks relief for state law violations perpetrated by Defendant.
20   In that sense, Plaintiff does not have any conflicts of interest with other Proposed Class members

21   and will prosecute the case vigorously on behalf of the Proposed Class. Counsel representing

22   Plaintiff is competent and experienced in litigating complex cases and large class actions,

23   including wage and hour cases. Plaintiff will fairly and adequately represent and protect the

24   interests of the Proposed Class members.

25          68.    Superiority of Class Action: The class action is superior to other available means

26   for the fair and efficient adjudication of this dispute. The injury suffered by each member of the

27   Proposed Class, while meaningful on an individual basis, is not of such magnitude as to make

28   the prosecution of individual actions against Defendant economically feasible. Furthermore,


                                                      -20-
                                       CLASS ACTION COMPLAINT
                                Desdnie Hess et al. v. United Parcel Service, Inc.
     Case 3:21-cv-00093-SK Document 1-2 Filed 01/06/21 Page 23 of 45


 1   individualized litigation increases the delay and expense to all parties and the court system

 2   presented by the legal and factual issues of the case. In contrast, the class action device presents

 3   far fewer management difficulties and provides the benefits of single adjudication, economy of

 4   scale, and comprehensive supervision by a single court, and avoids the problem of inconsistent

 5   judgments.

 6           69.    Appropriateness of Injunctive or Declaratory Relief: Final injunctive relief or

 7   corresponding declaratory relief is appropriate respecting the Proposed Class as a whole.

 8   Defendant has acted or refused to act on grounds that apply generally to the Proposed Class, such

 9   that final injunctive relief or corresponding declaratory relief may be properly applied to the
10   Proposed Class as a whole.

11                                     VI.      CAUSES OF ACTION
12                                FIRST CAUSE OF ACTION
      Public Nuisance – Assisting in the Creation of Substantial and Unreasonable Harm to
13   Public Health and Safety that Affects an Entire Community or Considerable Number of
                                             Persons
14                   California Civil Code §§ 3294, 3479, 3480, 3491, 3493
                            California Code of Civil Procedure § 731
15                      (By the Proposed Class and Against Defendant)
16           70.    Plaintiff hereby realleges and reincorporates by reference the allegations set forth

17   above as if fully set forth herein.

18           71.    California Civil Code § 3479 defines “nuisance” as “[a]nything which is injurious

19   to health, . . . or is indecent or offensive to the senses, . . . so as to interfere with the comfortable
20   enjoyment of life or property.”

21           72.    California Civil Code § 3480 defines “public nuisance” as any nuisance that

22   “affects at the same time an entire community or neighborhood, or any considerable number of

23   persons, although the extent of the annoyance or damage inflicted upon individuals may be

24   unequal.”

25           73.    To constitute a “public nuisance,” the offense against, or interference with the

26   exercise of rights common to the public must be “substantial and unreasonable.” People ex rel.

27   Gallo v. Acuna, 14 Cal. 4th 1090, 1103, 1105 (1997).

28           74.    The acts and omissions of Defendant alleged herein caused a considerable number


                                                        -21-
                                         CLASS ACTION COMPLAINT
                                  Desdnie Hess et al. v. United Parcel Service, Inc.
     Case 3:21-cv-00093-SK Document 1-2 Filed 01/06/21 Page 24 of 45


 1   of persons to suffer increased exposures and risks of exposure to the COVID-19 virus, including

 2   but not limited to employees at Defendant’s facilities, as well as customers, those employees’

 3   and customers’ family members, the persons with whom employees and customers resided, and

 4   the persons with whom those employees and customers came into contact. These acts and

 5   omissions substantially and unreasonably created and substantially assisted in the creation of a

 6   grave risk to public health and safety, and wrongfully and unduly interfered with Plaintiff’s and

 7   the Class’ comfortable enjoyment of their lives and property. See Cnty. of Santa Clara v. Atlantic

 8   Richfield Co., 137 Cal. App. 4th 292, 305-06 (2006).

 9          75.    The acts and omissions of Defendant alleged herein substantially and
10   unreasonably created or assisted in the creation of the spread and transmission of grave, life-

11   threatening disease and infection, the risk of spread and transmission of grave, life-threatening

12   disease and infection, and the actual and real fear and anxiety of the spread and transmission of

13   grave, life-threatening disease and infection, all of which constitutes an actionable public

14   nuisance.    See, e.g., Restatement (Second) of Torts § 821B & cmt. g (“[T]he threat of

15   communication of smallpox to a single person may be enough to constitute a public nuisance

16   because of the possibility of an epidemic; and a fire hazard to one adjoining landowner may be

17   a public nuisance because of the danger of a conflagration.”); Birke v. Oakwood Worldwide, 169

18   Cal. App. 4th 1540, 1546 (2009) (secondhand smoke in condominium complex); Atlantic

19   Richfield Co., 137 Cal. App. 4th at 306.
20          76.    Pursuant to California Civil Code § 3493, Plaintiff and the Class have standing to

21   maintain an action for public nuisance because the nuisance is especially injurious to Plaintiff

22   and the other workers UPS employs in California. Plaintiff and the Class are directly and

23   personally exposed to dangerous working conditions at Defendant’s facilities. The dangerous

24   working conditions are particularly harmful to Class members who are especially vulnerable due

25   to age and/or underlying health conditions. The Class members’ potential exposure puts their

26   loved ones and dependents at risk, some of whom may be especially at risk of severe symptoms

27   and/or death. The injuries of Plaintiff and the Class are different from the nonetheless serious

28   threat and injury this public nuisance inflicts on the community, due to the nature of their work


                                                      -22-
                                       CLASS ACTION COMPLAINT
                                Desdnie Hess et al. v. United Parcel Service, Inc.
     Case 3:21-cv-00093-SK Document 1-2 Filed 01/06/21 Page 25 of 45


 1   and the consequences of Defendant’s actions to them, their loved ones, and their communities.

 2          77.    California Code of Civil Procedure § 731 and California Civil Code §§ 3491, 3493,

 3   and 3495 authorize Plaintiff to bring this action for injunctive relief, equitable abatement, and

 4   damages from Defendant.

 5          78.    Defendant’s failure to comply with minimum health and safety standards in its

 6   facilities has caused, and is reasonably certain to cause, community spread of the COVID-19

 7   infection. Such community spread has not been, and will not be, limited to the physical location

 8   of Defendant’s facilities or to the customers or employees receiving packages originating from

 9   those facilities, as infected workers have gone home and will go home to interact with their
10   family members, co-residents, neighbors, and others with whom they must necessarily interact

11   as they undertake essential daily activities such as shopping, doctor’s visits, and childcare.

12          79.    This community spread has resulted in increased disease and will continue to result

13   in increased disease.

14          80.    Defendant’s conduct as alleged herein unreasonably interferes with the common

15   public right to public health and safety.

16          81.    Defendant’s decision to conduct business as usual without ensuring minimum

17   health and safety standards at its facilities, including meeting the CDC and CDPH guidelines and

18   other minimum public health standards necessary to stop or substantially reduce the spread of

19   COVID-19, is reasonably certain to cause further spread of COVID-19 infection and the
20   reasonable and severe fear of the further spread of COVID-19 to Plaintiff, the Class, and other

21   community members.

22          82.    If immediate injunctive relief is not granted, Plaintiff and the Class face a

23   significant risk of irreparable harm in the form of physical and emotional injuries and death from

24   Defendant’s continuing creation and perpetuation of a public nuisance. Plaintiff and other Class

25   members employed at Defendant’s California facilities are vulnerable to severe bodily injury or

26   death because of their workplace exposures. Many Class members are also vulnerable to severe

27   bodily injury or death because of age and/or underlying health conditions. Others have family

28   members or other loved ones who face special vulnerability because of medical conditions and/or


                                                      -23-
                                       CLASS ACTION COMPLAINT
                                Desdnie Hess et al. v. United Parcel Service, Inc.
     Case 3:21-cv-00093-SK Document 1-2 Filed 01/06/21 Page 26 of 45


 1   age. Such injuries cannot be adequately compensated through an award of damages or otherwise

 2   remedied at law.

 3           83.    The risk of injury Plaintiff and the Class face outweighs the cost of reasonable

 4   measures included in Plaintiff’s proposed injunction.

 5           84.    Defendant is a substantial contributor to the public nuisance alleged herein.

 6           85.    Defendant’s past and ongoing conduct is a direct and proximate cause of the

 7   Plaintiff’s and the Class’ injuries and threatened injuries.

 8           86.    Defendant should have known that its conduct as alleged herein would be the

 9   direct and proximate cause of the injuries alleged herein to Plaintiff and the Class.
10           87.    Defendant’s conduct as alleged herein constitutes a substantial and unreasonable

11   interference with and obstruction of public rights and property, including the public rights to

12   health, safety and welfare of the Plaintiff and Class, and those who come into contact with them,

13   whose safety and lives are at risk due to Defendant’s failure to adopt and implement proper

14   procedures for protecting workers, customers, and others from exposure to the COVID-19 virus.

15           88.    As a proximate result of Defendant’s unlawful actions and omissions, Plaintiff and

16   the Class have been damaged in an amount according to proof at trial.

17           89.    Cal/OSHA’s decision to investigate the Santa Maria facility at which Plaintiff

18   worked corroborates the claims herein. However, that investigation only scratches the surface

19   of the far-reaching violations occurring systematically throughout Defendant’s California
20   facilities.

21           90.    In addition to declaratory relief, injunctive relief, and damages as alleged herein,

22   Plaintiffs are entitled to interest, penalties, attorneys’ fees and expenses pursuant to Code of Civil

23   Procedure § 1021.5, and costs of suit.

24                                 SECOND CAUSE OF ACTION
                          Violations of California’s Unfair Competition Law
25                             California Labor Code §§ 17200, et seq.
                           (By the Proposed Class and Against Defendant)
26
             91.    Plaintiff hereby realleges and reincorporates by reference the allegations set forth
27
     above as if fully set forth herein.
28
             92.    Defendant’s acts and omissions constituting a public nuisance, as well as its

                                                       -24-
                                        CLASS ACTION COMPLAINT
                                 Desdnie Hess et al. v. United Parcel Service, Inc.
     Case 3:21-cv-00093-SK Document 1-2 Filed 01/06/21 Page 27 of 45


 1   violations of the California Labor Code and Cal/OSHA regulations, as alleged herein also

 2   constitute unfair and unlawful business practices under California Business and Professions

 3   Code §§ 17200 et seq.

 4          93.    Defendant’s aforementioned acts and omissions constitute business practices in

 5   that Defendant has engaged in them repeatedly over a significant period of time and in a

 6   systematic manner, to the detriment of Plaintiff and the Class and to Defendant’s economic

 7   benefit.

 8          94.    Defendant’s aforementioned acts and omissions have caused economic injury to

 9   Plaintiff and the Class, including but not limited to lost wages after being precluded from coming
10   to work by the unsafe conditions, medical expenses, cost of healthcare supplies and PPE, and

11   child and family care expenses.       Plaintiff for example, has incurred expenses during the

12   pandemic when she had no choice but to purchase supplies including masks and hand sanitizer.

13          95.    Defendant’s acts and omissions have been unlawful because they have violated

14   the requirements of the California Labor Code, Cal/OSHA regulations, and CDPH directives.

15   Defendant has operated its facilities, equipment, and vehicles without providing adequate and

16   appropriate PPE, handwashing supplies, and cleaning supplies to employees; ensuring that

17   employees properly use face coverings at all times; requiring or adopting a plan that allows

18   maintenance of a minimum six-foot distance between individuals at all times where possible;

19   regularly disinfecting high-touch surfaces; conducting temperature or symptom screenings at the
20   beginning of each work shift; directing or allowing employees who have been in close contact

21   with others who are sick or symptomatic to remain home and follow appropriate guidelines for

22   quarantining; regularly cleaning and disinfecting commonly used surfaces and areas; cleaning

23   and sanitizing all shared equipment and touchable surfaces between uses; providing training to

24   employees; conducting contact tracing; notifying local health authorities and affected employees

25   about new infections and about whether employees have come into close contact with infected

26   individuals; creating a worksite-specific plan to prevention infections; implementing engineering

27   controls that would help reduce infection.

28          96.    Defendant’s actions also constitute “unfair” business practices because it has


                                                      -25-
                                       CLASS ACTION COMPLAINT
                                Desdnie Hess et al. v. United Parcel Service, Inc.
     Case 3:21-cv-00093-SK Document 1-2 Filed 01/06/21 Page 28 of 45


 1   foregone the necessary protective measures required by applicable law that could have prevented

 2   the unsafe conditions. Defendant did so to gain an unfair competitive advantage against law-

 3   abiding employers by foregoing the costs of such protective measures and requiring that business

 4   go on unabated, despite the unsafe conditions and documented infections in the workplace.

 5           97.    Because of Defendant’s unfair and unlawful business practices, Defendant has

 6   gained an unfair competitive advantage over other logistics, warehousing, and delivery service

 7   providers that adequately protect the health and safety of their employees, customers, and the

 8   public, and has reaped and continues to reap unfair and illegal profits at the expense of Plaintiff,

 9   the Class, and members of the public.
10           98.    Because of Defendant’s unfair and unlawful business practices, Plaintiff and the

11   Class have lost money or property, including in the form of lost wages and unreimbursed

12   expenses.

13           99.    Defendant’s unfair and unlawful business practices entitle Plaintiff to seek

14   preliminary and permanent injunctive relief, restitution, interest, penalties, attorneys’ fees and

15   expenses pursuant to Code of Civil Procedure § 1021.5, and costs of suit.

16                                   THIRD CAUSE OF ACTION
                                 Reimbursement of Business Expenses
17                            California Labor Code §§ 2800, 2801, 2804
                            (By the Proposed Class and Against Defendant)
18
             100. Plaintiff hereby realleges and incorporates by reference the allegations set forth
19
     above as if fully set forth herein.
20
             101. At all relevant times, Plaintiff, and members of the Class, were employees covered
21
     by Labor Code §§ 2800, 2802, and 2804.
22
             102. California Labor Code § 2800 provides: “An employer shall in all cases indemnify
23
     his employee for losses caused by the employer’s want of ordinary care.”
24
             103. California Labor Code § 2802 provides: “An employer shall indemnify his or her
25
     employee for all necessary expenditures or losses incurred by the employee in direct
26
     consequence of the discharge of his or her duties, or of his or her obedience to the directions of
27
     the employer, even though unlawful, unless the employee, at the time of obeying the directions,
28
     believed them to be unlawful.”

                                                       -26-
                                        CLASS ACTION COMPLAINT
                                 Desdnie Hess et al. v. United Parcel Service, Inc.
      Case 3:21-cv-00093-SK Document 1-2 Filed 01/06/21 Page 29 of 45


 1           104. During the applicable statutory period, Plaintiff and the Class members have

 2   incurred necessary expenditures and losses in direct consequence of the discharge of their

 3   employment duties and in obedience to the directions of Defendant, for which Defendant did not

 4   reimburse Plaintiff and Class members, including but not limited to hand sanitizer and masks.

 5           105. Labor Code § 2804 provides: “Any contract or agreement, express or implied,

 6   made by any employee to waive the benefits of this article or any part thereof, is null and void,

 7   and this article shall not deprive any employee or his personal representative of any right or

 8   remedy to which she is entitled under the laws of this State.”

 9           106. Thus, regardless of any agreement signed by Class members, Defendant has
10   engaged in illegal expense-shifting practices by failing to fully reimburse Plaintiff and the

11   members of the Class for necessary business-related expenses and costs.

12           107. Under California Labor Code §§ 2800, 2802, and 2804, Plaintiff and Class

13   members are entitled to recover their unreimbursed expenditures and losses, interest thereon,

14   attorney’s fees, and costs of suit, in an amount to be proven at trial.

15                                 FOURTH CAUSE OF ACTION
                                        Declaratory Judgment
16                         California Code of Civil Procedure § 1060, et seq.
                           (By the Proposed Class and Against Defendant)
17
             108. Plaintiff hereby incorporates and realleges each and every paragraph of this
18
     Complaint as if the same were set forth herein.
19
             109. A declaratory judgment is necessary and proper in that Plaintiff contends that
20
     Defendant has committed and continues to commit the violations set forth above and Defendant,
21
     on information and belief, will deny that it has done so and/or that it will continue to do so.
22
                                          PRAYER FOR RELIEF
23
            WHEREFORE, Plaintiff, on behalf of herself and the members of the Proposed Class,
24
     requests the following relief:
25
                a. That the Court determine that this action may be maintained as a class action under
26
                    Code of Civil Procedure section 382;
27
                b. For an order appointing Plaintiff as representative of the Class;
28
                c. For an order appointing Plaintiff’s attorneys as Class Counsel;

                                                       -27-
                                        CLASS ACTION COMPLAINT
                                 Desdnie Hess et al. v. United Parcel Service, Inc.
     Case 3:21-cv-00093-SK Document 1-2 Filed 01/06/21 Page 30 of 45


 1          d. For preliminary and permanent injunctive relief enjoining Defendant from

 2             continuing to engage in, and from refraining from engaging in, the wrongful acts,

 3             omissions, and practices alleged herein whose commission and omission

 4             constitute a public nuisance, unfair business practice, and/or violation of the

 5             California Labor Code;

 6          e. For a declaration that Defendant have committed a public nuisance and unfair

 7             business practices by the wrongful acts, omissions, and practices alleged herein

 8             whose commission and omission constitute a public nuisance and unfair business

 9             practices;
10          f. That the Court find that Defendant has been in violation of Labor Code sections

11             2800, 2802, 6400, 6401, 6401.7, 6402, 6403, and 6404;

12          g. For compensatory damages in an amount to be ascertained at trial;

13          h. For restitution of all monies due to Plaintiff and the Class;

14          i. For civil and statutory penalties available under the law;

15          j. For punitive damages pursuant to Civil Code section 3294, due to, inter alia,

16             Defendant’s failure to be forthcoming about infections in the workplace, failure to

17             comply with the law and public safety standards, and disregard for the health and

18             safety of their employees and the public.

19          k. For reasonable attorneys’ fees and costs pursuant to Code of Civil Procedure
20             section 1021.5, Labor Code section 2802(c), and/or any other applicable

21             provisions providing for attorneys’ fees and costs;

22          l. For prejudgment interest pursuant to Labor Code section 2802 and Civil Code

23             sections 3287, 3288, and/or any other applicable provision providing for

24             prejudgment interest; and

25          m. For such other and further relief as this Court deems just and proper.

26

27

28


                                                   -28-
                                    CLASS ACTION COMPLAINT
                             Desdnie Hess et al. v. United Parcel Service, Inc.
      Case 3:21-cv-00093-SK Document 1-2 Filed 01/06/21 Page 31 of 45


 1   Date: October 29, 2020                        Respectfully submitted,

 2

 3

 4                                                _______            _____________
                                                  Carolyn Hunt Cottrell (SBN 166977)
 5                                                Kyle G. Bates (SBN 299114)
                                                  Kristabel Sandoval (SBN 323714)
 6                                                SCHNEIDER WALLACE
                                                  COTTRELL KONECKY LLP
 7                                                2000 Powell Street, Suite 1400
                                                  Emeryville, CA 94608
 8                                                Telephone: (415) 421-7100
                                                  Facsimile: (415) 421-7105
 9                                                ccottrell@schneiderwallace.com
                                                  kbates@schneiderwallace.com
10                                                ksandoval@schneiderwallace.com
11
                                                  Attorneys for Plaintiff and the Proposed Class
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                                    -29-
                                     CLASS ACTION COMPLAINT
                              Desdnie Hess et al. v. United Parcel Service, Inc.
     Case 3:21-cv-00093-SK Document 1-2 Filed 01/06/21 Page 32 of 45


 1                                   DEMAND FOR JURY TRIAL

 2          Plaintiff hereby demands a jury trial on all claims and issues for which Plaintiff is

 3   entitled to a jury.

 4                                                    Respectfully submitted,

 5   Date: October 29, 2020
                                                  _______               _____________
 6                                                Carolyn Hunt Cottrell (SBN 166977)
                                                  Kyle G. Bates (SBN 299114)
 7                                                Kristabel Sandoval (SBN 323714)
                                                  SCHNEIDER WALLACE
 8                                                COTTRELL KONECKY LLP
                                                  2000 Powell Street, Suite 1400
 9                                                Emeryville, CA 94608
                                                  Telephone: (415) 421-7100
10                                                Facsimile: (415) 421-7105
                                                  ccottrell@schneiderwallace.com
11                                                kbates@schneiderwallace.com
                                                  ksandoval@schneiderwallace.com
12

13                                                 Attorneys for Plaintiff and the Proposed Class

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                                       -30-
                                        CLASS ACTION COMPLAINT
                                 Desdnie Hess et al. v. United Parcel Service, Inc.
 Fax Server                                              11/2/2020 2:06:00 PM                                  PAGE               1/001                   Fax Server
                              Case 3:21-cv-00093-SK Document 1-2 Filed 01/06/21 Page 33 of 45


From; Vincent Yasay                Fax; 18553946767            To;                                   Fax; (510) 267-1546                       Page; 2 ٥1 34           10،29‫ﻟﻢ‬PM 3:15 2020
      ATTORNEY OR ٦١RTY WITHOUT ATTORNEY Warns, £ia‫؛‬٥ ٥ar ,wmfoor, and address):
                                                                                                                                                      FOR COURTUSC ONLY
      Carolyn Hun‫ ؛‬Cottrell (SBN 166977); Kyle G. Batee (SBN 299114), et al.
      SCHNEIDER WALLACE COTTRELL KONECKY LLP
      2000 Powell Si, Sie 1400, Emeryville, CA 94608-1863

                    TELEPHONENO.:     (415)421 7100                        FAX HO. (Optional): (415)4217105
                                                                                                                                    FILED BY FAX
                                                                                                                                      ALAMEDA COUNTY
            ATTORNEY FOR ¡Name): Plaintiff DESDN IE HESS
                                                                                                                                           October 30, 2020
      SUPERIOR COURT OF CALIFORNIA, COUNTY OF ALAMEDA
       SIRLËI ADDRESS: 1725 Fallon St                                                                                                     CLERK OF
      MAHNO AHDRE.‫'؛؛؟‬                                                                                                             THE SUPERIOR COURT
      cfy and zip code:       Oakland 94612                                                                                        By Nicole Hall, Deputy
            branch name:      René C. Davidson Courthouse                                                                           CASE NUMBER:
      CASE NAME;
       DESDNIE HESS V- UNITED PARCEL SERVICE, INC-
                                                                                                                                            RG20٥78425
                 CIVIL CASE COVER SHEET                                                                                          CASE NUMBER:
                                                                            Complex Case Designation
      I X I Unlimited        I                     I Limited                     Counter                      Joinder
            (Amount                                  (Amount
                                                                         Filed with first appearance by defendant                JUDGE:
            demanded                                 demanded is
                                                                             (Cal. Rules of Court, rule 3.402)                    DEPT.:
            exceeds $25,000)                         $25,000)
                                                      Items 1-6 below must be completed (see instructions on page 2).
       1.    Check one box below for the case type that best describes this case:
            Auto Tort                                   Contract                                                               Provisionally Complex Civil Litigation
            f      I Auto (22)                                       I      I Breach of contract/warranty (06)                 {Cal, Rules of Court, rules 3.400 3.403)
            |      | Uninsured motorist 46‫)؛‬                                   Rule 3.740 collections (09)                 11 Antitrust/Trade regulation (03)
            Other PI/PD/WD (Personal Injury/Property                 l      l Other collections (09)                                 Construction defect (10)
            Damage/Wrongful Death) Tort                                                                                              Mass tort (40‫؛‬
                                                                               Insurance coverage (18)
            |       | Asbestos (04)                                                                                                  Securities litigation (28)
                                                                     l       | Other contract 37‫)؛‬
                      Product liability (24)                                                                               I       [ Environmental/Toxic tort (30)
                                                                     Real Property
            |      | Medical malpractice (45)                                                                              |       | Insurance coverage daims arising from the
                                                                     |       | Eminent domain/inverse
                                                                                                                                     above listed provisionally complex case
            |   | Other PI/PD/WD (23)                                          condemnation (14)
                                                                                                                                     types (41 ‫؛‬
             Non-Pl/PD/WD (Other) Tort                                        Wrongful eviction 33‫)؛‬                           Enforcement of Judgment
            |       1 Business tort,'unfair business practice (07) 1    [ Other real property (26)                                   Enforcement of judgment (20)
                      Civil rights (08)                             Unlawful Detainer
                                                                                                                               Miscellaneous Civil Complaint
            |       1 Defamation (13)                                          Commercial (31)
                                                                                                                                     RiCO (27)
            |       l Fraud (16)                                              Residential (32)
                                                                                                                           I ' ' I Other complaint (not specified above) (42)
            l       | Intellectual property (19)                               Drugs (38)
                                                                                                                               Miscellaneous Civil Petition
                      Professional negligence (25)                   Judicial Review
                                                                                                                                     Partnership and corporate governance (21)
            1------ 1 Other non-PI/PD/WD tort (35)                   l       | Asset forfeiture (05)
            Employment                                               l     '1 Petition re: arbitrationaward (1 r)                    Other petition (not specified above) (43)

            |       | Wrongful termination (36)                               Writ of mandate 02‫)؛‬
            | X | Other employment (15‫؛‬                                        Other judicial review (39)

                                                      is not   complex under rule 3.400 of the California Rules of Court. If the case is complex, mark the
            factors requiring exceptional judicial management;
            a. I        | Large number of separately represented parties                    d.   I x l Large number of witnesses
                b. |..x.. | Extensive motion practice raising difficult or novel            e.   I------ 1 Coordination with related actions pending in one or more
                            issues that will be time-consuming to resolve                                  courts in other counties, states, or countries, or in a federal
                                                                                                           court
            c. I x' l Substantial amount of documentary evidence
                                                                            f.                   |       | Substantia‫ ؛‬postjudgmont judicial supervision
      3.        Remedies sought (check all that apply¡: a. | x | monetary b.                            nonmonetary; declaratory or injunctive relief c.                                punitive
      4.        Number of causes of action (specify): 4
      5.        This case I * l is             |    [ is not   a class action suit.
      6. If there are any known related cases, file and serve a notice of related case. (You may use form CM-015.)
      Date: October 29, 2020
      Kyle G. Bates
                                     ‫؛‬TYPE OR PRINT NAME‫؛‬
                                                                                                                           ►        (SIGN;                                '   NEY FOR PARTY)
                                                                             NOTICE
        * Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
          under the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to file may result
         in sanctions.
       • File this cover sheet in addition to any cover sheet required by local court rule.
       • If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
         other parties to the action or proceeding.
       • Unloss this is a collections case under rule 3.740 or a complex case, this cover sheet will bo used for statistical purposes only.
                                                                                                                                       Pagel «2
      Fom Adopted for Mandatory Use                                                                                                        Cal. Rules of Court, ru'es 2.30, 3.220, 3.400-3A03, 3.740:
      Judaal Council of Calitoma                                          CIVIL CASE COVER SHEET                                                   Cal Standards of Judica A*iinistrafon, std. 3.10
      CM-C10 ;Rev July 1,?0٢7]                                                                                                                                                      WWW mrf.‫ ؟‬cagov
                                                     Unified Rules of the Superior Court of California, County of Alameda
                         Case 3:21-cv-00093-SK Document 1-2 Filed 01/06/21 Page 34 of 45
     F. ADDENDUM TO CIVIL CASE COVER SHEET
Short Title: DESDNIE HESS v. UNITED                           PARCEL SERVICE, INC.                             Case Number:


                                                      CIVIL CASE COVER SHEET ADDENDUM
                                THIS FORM IS REQUIRED IN ALL NEW UNLIMITED CIVIL CASE FILINGS IN THE
                                             SUPERIOR COURT OF CALIFORNIA, COUNTY OF ALAMEDA
                                                                            [ ] Hayward Hall of Justice (447)
[x ] Oakland, Rene C. Davidson Alameda County Courthouse (446)                     [   ] Pleasanton, Gale-Schenone Hall of Justice (448)
Civil Case Cover
Sheet Category         Civil Case Cover Sheet Case Type            Alameda County Case Type (check only one)
Auto Tort              Auto tort (22)                               [ ]     34    Auto tort (G)
                                                                   Is this an uninsured motorist case? [ ] yes [ ] no

Other PI /PD /         Asbestos (04)                                [ ]    75   Asbestos (D)
WD Tort                Product liability (24)                       [ ]    89   Product liability (not asbestos or toxic tort/environmental) (G)
                       Medical malpractice (45)                     [ ]    97   Medical malpractice (G)
                       Other PI/PD/WD tort (23)                     [ ]    33   Other PI/PD/WD tort (G)
Non - PI /PD /         Bus tort / unfair bus. practice (07)         [ ]    79   Bus tort / unfair bus. practice (G)
WD Tort                Civil rights (08)                            [ ]    80   Civil rights (G)
                       Defamation (13)                              [ ]    84   Defamation (G)
                       Fraud (16)                                   [ ]    24   Fraud (G)
                       Intellectual property (19)                   [ ]    87   Intellectual property (G)
                       Professional negligence (25)                 [ ]    59   Professional negligence - non-medical (G)
                       Other non-PI/PD/WD tort (35)                 [ ]    03   Other non-PI/PD/WD tort (G)
Employment             Wrongful termination (36)                    [ ]    38   Wrongful termination (G)
                       Other employment (15)                        [x ]   85   Other employment (G)
                                                                    [ ]    53   Labor comm award confirmation
                                                                    [ ]    54   Notice of appeal - L.C.A.
Contract               Breach contract / Wrnty (06)                 [ ]    04   Breach contract / Wrnty (G)
                       Collections (09)                             [ ]    81   Collections (G)
                       Insurance coverage (18)                      [ ]    86   Ins. coverage - non-complex (G)
                       Other contract (37)                          [ ]    98   Other contract (G)
Real Property          Eminent domain / Inv Cdm (14)                [ ]    18   Eminent domain / Inv Cdm (G)
                       Wrongful eviction (33)                       [ ]    17   Wrongful eviction (G)
                       Other real property (26)                     [ ]    36   Other real property (G)
Unlawful Detainer      Commercial (31)                              [ ]    94   Unlawful Detainer - commercial            Is the deft. in possession
                       Residential (32)                             [ ]    47   Unlawful Detainer - residential           of the property?
                       Drugs (38)                                   [ ]    21   Unlawful detainer - drugs                [ ] Yes [ ] No
Judicial Review        Asset forfeiture (05)                        [ ]    41   Asset forfeiture
                       Petition re: arbitration award (11)          [ ]    62   Pet. re: arbitration award
                       Writ of Mandate (02)                         [ ]    49   Writ of mandate
                                                                   Is this a CEQA action (Publ.Res.Code section 21000 et seq) [ ] Yes [ ] No
                       Other judicial review (39)                   [ ]      64  Other judicial review
Provisionally          Antitrust / Trade regulation (03)            [ ]    77   Antitrust / Trade regulation
Complex                Construction defect (10)                     [ ]    82   Construction defect
                       Claims involving mass tort (40)              [ ]    78   Claims involving mass tort
                       Securities litigation (28)                   [ ]    91   Securities litigation
                       Toxic tort / Environmental (30)              [ ]    93   Toxic tort / Environmental
                       Ins covrg from cmplx case type (41)          [ ]    95   Ins covrg from complex case type
Enforcement of         Enforcement of judgment (20)                 [ ]    19   Enforcement of judgment
Judgment                                                            [ ]    08   Confession of judgment
Misc Complaint         RICO (27)                                    [ ]    90   RICO (G)
                       Partnership / Corp. governance (21)          [ ]    88   Partnership / Corp. governance (G)
                       Other complaint (42)                         [ ]    68   All other complaints (G)
Misc. Civil Petition   Other petition (43)                          [ ]    06   Change of name
                                                                    [ ]    69   Other petition
       202-19 (5/1/00)                                                                                                                         A-13
         Case 3:21-cv-00093-SK Document 1-2 Filed 01/06/21 Page 35 of 45

٢ Schneider Wallace Cottrell Konecky               ٦           ٢ United Parcel Service, Inc.                   ٦
  LLP
  Attn: Cottrell, Carolyn H
  2000 Powell Street, Suite 1400
L Emeryville, CA 94608___                          J           L                                               J


                     Superior Court of California, County of Alameda
                      Rene C. Davidson Alameda County Courthouse

 Hess                                                                     No. RG20078425
                                    Plaintiff7Petitioner(s)
                          VS.
                                                                      NOTICE OF HEARING
 United Parcel Service, Inc.
                                 Defendant/Respondent(s)
                   (Abbreviated Title)

            To each party or to the attomey(s) of record for each party herein:
            Notice is hereby given that the above-entitled action has been set for:
                                  Complex Determination Hearing
                                  Case Management Conference
            You are hereby notified to appear at the following Court location on the date and
            time noted below:
   Complex Determination Hearing:
   DATE: 12/15/2020 TIME: 03:00 PM DEPARTMENT: 23
   LOCATION: Administration Building, Fourth Floor
                1221 Oak Street, Oakland
   Case Management Conference:
   DATE: 01/19/2021 TIME: 03:00 PM DEPARTMENT: 23
   LOCATION: Administration Building, Fourth Floor
                1221 Oak Street, Oakland


        Pursuant to California Rules of Court, Rule 3.400 et seq. and Local Rule 3.250 (Unified Rules of
        the Superior Court, County of Alameda), the above-entitled matter is set for a Complex Litigation
        Determination Hearing and Initial Complex Case Management Conference.

        Department 23 issues tentative rulings on DomainWeb (www.alameda.courts.ca.gov/domainweb).
        For parties lacking access to DomainWeb, the tentative ruling must be obtained from the clerk at
        (510) 267-6939. Please consult Rule 3.30(c) of the Unified Rules of the Superior Court, County of
        Alameda, concerning the tentative ruling procedures for Department 23.

        Counsel or party requesting complex litigation designation is ordered to serve a copy of this notice
        on all parties omitted from this notice or brought into the action after this notice was mailed.

        All counsel of record and any unrepresented parties are ordered to attend this Initial Complex Case
        Management Conference unless otherwise notified by the Court.

        Failure to appear, comply with local rules or provide a Case Management Conference statement
        may result in sanctions. Case Management Statements may be filed by E-Delivery, by submitting
        directly to the E-Delivery Fax Number (510) 267-5732. No fee is charged for this service. For
        further information, go to Direct Calendar Departments at
        Case 3:21-cv-00093-SK Document 1-2 Filed 01/06/21 Page 36 of 45

       http://apps.alameda.courts.ca.gov/domainweb.

       All motions in this matter to be heard prior to Complex Litigation Determination Hearing must be
       scheduled for hearing in Department 23.

       If the information contained in this notice requires change or clarification, please contact the
       courtroom clerk for Department 23 by e-mail at Dept23@alameda.courts.ca.gov or by phone at
       (510) 267-6939.

       TELEPHONIC COURT APPEARANCES at Case Management Conferences may be available by
       contacting CourtCall, an independent vendor, at least 3 business days prior to the scheduled
       conference. Parties can make arrangements by calling (888) 882-6878, or faxing a service request
       form to (888) 883-2946. This service is subject to charges by the vendor.


       Dated: 11/12/2020                     Chad Finke Executive Officer / Clerk of the Superior Court

                                                 By
                                                                                   Deputy Clerk
                                     CLERK'S CERTIFICATE OF MAILING
I certify that the following is true and correct: I am the clerk of the above-named court and not a party to
this cause. I served this Notice by placing copies in envelopes addressed as shown hereon and then by
sealing and placing them for collection, stamping or metering with prepaid postage, and mailing on the date
stated below, in the United States mail at Alameda County, California, following standard court practices.
                Executed on 11/13/2020.

                                                  By
                                                                                   Deputy Clerk
       Case 3:21-cv-00093-SK Document 1-2 Filed 01/06/21 Page 37 of 45




             Superior Court of California, County of Alameda
        Alternative Dispute Resolution (ADR) Information Packet

The person who files a civil lawsuit (plaintiff) must include the ADR Information Packet
with the complaint when serving the defendant. Cross complainants must serve the ADR
Information Packet on any new parties named to the action.

    The Court strongly encourages the parties to use some form of ADR before proceeding to
    trial. You may choose ADR by:
        •    Indicating your preference on Case Management Form CM-110;
        •    Filing the Stipulation to ADR and Delay Initial Case Management Conference for
             90 Days (a local form included with the information packet); or
        •    Agree to ADR at your Initial Case Management Conference.

    QUESTIONS? Call (510) 891-6055. Email adrprogram@alameda.courts.ca.gov
    Or visit the court’s website at http://www.alameda.courts.ca.gov/adr

                               What Are The Advantages Of Using ADR?
•    Faster –Litigation can take years to complete but ADR usually takes weeks or months.
•    Cheaper – Parties can save on attorneys’ fees and litigation costs.
•    More control and flexibility – Parties choose the ADR process appropriate for their case.
•    Cooperative and less stressful – In mediation, parties cooperate to find a mutually
     agreeable resolution.
•    Preserve Relationships – A mediator can help you effectively communicate your
     interests and point of view to the other side. This is an important benefit when you want
     to preserve a relationship.

                               What Is The Disadvantage Of Using ADR?
•    You may go to court anyway – If you cannot resolve your dispute using ADR, you may
     still have to spend time and money resolving your lawsuit through the courts.

                                  What ADR Options Are Available?
•    Mediation – A neutral person (mediator) helps the parties communicate, clarify facts,
     identify legal issues, explore settlement options, and agree on a solution that is acceptable
     to all sides.

      o Court Mediation Program: Mediators do not charge fees for the first two hours of
        mediation. If parties need more time, they must pay the mediator’s regular fees.

ADR Info Sheet.Rev. 12/15/10                                                             Page 1 of 2
      Case 3:21-cv-00093-SK Document 1-2 Filed 01/06/21 Page 38 of 45


          Some mediators ask for a deposit before mediation starts which is subject to a refund
          for unused time.

     o Private Mediation: This is mediation where the parties pay the mediator’s regular
       fees and may choose a mediator outside the court’s panel.

•    Arbitration – A neutral person (arbitrator) hears arguments and evidence from each side
     and then decides the outcome of the dispute. Arbitration is less formal than a trial and the
     rules of evidence are often relaxed. Arbitration is effective when the parties want
     someone other than themselves to decide the outcome.

     o Judicial Arbitration Program (non-binding): The judge can refer a case or the
       parties can agree to use judicial arbitration. The parties select an arbitrator from a list
       provided by the court. If the parties cannot agree on an arbitrator, one will be
       assigned by the court. There is no fee for the arbitrator. The arbitrator must send the
       decision (award of the arbitrator) to the court. The parties have the right to reject the
       award and proceed to trial.

     o Private Arbitration (binding and non-binding) occurs when parties involved in a
       dispute either agree or are contractually obligated. This option takes place outside of
       the courts and is normally binding meaning the arbitrator’s decision is final.

                         Mediation Service Programs In Alameda County
Low cost mediation services are available through non-profit community organizations.
Trained volunteer mediators provide these services. Contact the following organizations for
more information:


SEEDS Community Resolution Center
2530 San Pablo Avenue, Suite A, Berkeley, CA 94702-1612
Telephone: (510) 548-2377      Website: www.seedscrc.org
Their mission is to provide mediation, facilitation, training and education programs in our
diverse communities – Services that Encourage Effective Dialogue and Solution-making.


Center for Community Dispute Settlement
291 McLeod Street, Livermore, CA 94550
Telephone: (925) 373-1035 Website: www.trivalleymediation.com
CCDS provides services in the Tri-Valley area for all of Alameda County.


For Victim/Offender Restorative Justice Services
Catholic Charities of the East Bay: Oakland
433 Jefferson Street, Oakland, CA 94607
Telephone: (510) 768-3100      Website: www.cceb.org
Mediation sessions involve the youth, victim, and family members work toward a mutually
agreeable restitution agreement.




ADR Info Sheet.Rev. 12/15/10                                                              Page 2 of 2
                         Case 3:21-cv-00093-SK Document 1-2 Filed 01/06/21 Page 39 of 45
                                                                                                                                          ALA ADR-001
ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, State Bar number, and address)                                                    FOR COURT USE ONLY




                   TELEPHONE NO.:                               FAX NO. (Optional):
          E-MAIL ADDRESS (Optional):
             ATTORNEY FOR (Name):

SUPERIOR COURT OF CALIFORNIA, ALAMEDA COUNTY
                 STREET ADDRESS:
                 MAILING ADDRESS:
                CITY AND ZIP CODE:
                     BRANCH NAME

PLAINTIFF/PETITIONER:
DEFENDANT/RESPONDENT:

                                                                                                             CASE NUMBER:

STIPULATION TO ATTEND ALTERNATIVE DISPUTE RESOLUTION (ADR)
AND DELAY INITIAL CASE MANAGEMENT CONFERENCE FOR 90 DAYS


              INSTRUCTIONS: All applicable boxes must be checked, and the specified information must be provided.

     This stipulation is effective when:
          All parties have signed and filed this stipulation with the Case Management Conference Statement at least 15 days before the
           initial case management conference.
          A copy of this stipulation has been received by the ADR Program Administrator, 24405 Amador Street, Hayward, CA 94544 or
           Fax to (510) 267-5727.

1.   Date complaint filed: _______________________. An Initial Case Management Conference is scheduled for:

     Date:                                            Time:                                       Department:

2.   Counsel and all parties certify they have met and conferred and have selected the following ADR process (check one):

           Court mediation                       Judicial arbitration
           Private mediation                     Private arbitration

3.   All parties agree to complete ADR within 90 days and certify that:
     a.    No party to the case has requested a complex civil litigation determination hearing;
     b.    All parties have been served and intend to submit to the jurisdiction of the court;
     c.    All parties have agreed to a specific plan for sufficient discovery to make the ADR process meaningful;
     d.    Copies of this stipulation and self-addressed stamped envelopes are provided for returning endorsed filed stamped copies to
           counsel and all parties;
     e.    Case management statements are submitted with this stipulation;
     f.    All parties will attend ADR conferences; and,
     g.    The court will not allow more than 90 days to complete ADR.

I declare under penalty of perjury under the laws of the State of California that the foregoing is true and correct.

Date:

__________________________________________                             _________________________________________________
                 (TYPE OR PRINT NAME)                                             (SIGNATURE OF PLAINTIFF)


Date:



__________________________________________                             _________________________________________________
                                                                                                                                                      Page 1 of 2
 Form Approved for Mandatory Use
    Superior Court of California,      STIPULATION TO ATTEND ALTERNATIVE DISPUTE RESOLUTION (ADR)                                         Cal. Rules of Court,
                                                                                                                                          rule 3.221(a)(4)
       County of Alameda
ALA ADR-001 [New January 1, 2010]
                                       AND DELAY INITIAL CASE MANAGEMENT CONFERENCE FOR 90 DAYS
                         Case 3:21-cv-00093-SK Document 1-2 Filed 01/06/21 Page 40 of 45
                 (TYPE OR PRINT NAME)                       (SIGNATURE OF ATTORNEY FOR PLAINTIFF)

                                                                                                                    ALA ADR-001
                                                                                                    CASE NUMBER.:
PLAINTIFF/PETITIONER:

DEFENDANT/RESPONDENT:



Date:



__________________________________________             _________________________________________________
                 (TYPE OR PRINT NAME)                              (SIGNATURE OF DEFENDANT)


Date:



__________________________________________             _________________________________________________
                 (TYPE OR PRINT NAME)                              (SIGNATURE OF ATTORNEY FOR DEFENDANT)




                                                                                                                            Page 2 of 2
 Form Approved for Mandatory Use
    Superior Court of California,   STIPULATION TO ATTEND ALTERNATIVE DISPUTE RESOLUTION (ADR)                  Cal. Rules of Court,
                                                                                                                rule 3.221(a)(4)
       County of Alameda
ALA ADR-001 [New January 1, 2010]
                                    AND DELAY INITIAL CASE MANAGEMENT CONFERENCE FOR 90 DAYS
                            Case 3:21-cv-00093-SK Document 1-2 Filed 01/06/21 Page 41 of 45
                                                                                                                                                  POS-010
  ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, State Bar number, and address):                                             FOR COURT USE ONLY
     Carolyn Cottrell, 166977
     Schneider Wallace Cottrell Konecky LLP
     2000 Powell Street, Suite 1400
     Emeryville, CA 94608
             TELEPHONE NO.: (415) 421-7100
      ATTORNEY FOR (Name): Plaintiff
  SUPERIOR COURT OF CALIFORNIA, COUNTY OF
 Superior Court of California, Alameda County
 1221 Oak Street, 3rd and 4th floors
 Oakland, CA 94612
      plaintiff/petitioner:              Desdnie Hess, et al.                                         CASE NUMBER:


                                                                                                     RG20078425
 defendant/respondent:                   United Parcel Service, Inc.
                                                                                                     Ref. No. or File No.:

                                    PROOF OF SERVICE OF SUMMONS                                       102110
1. At the time of service I was a citizen of the United States, at least 18 years of age and not a party to this action. P Y FA
2. I served copies of:
Summons, Complaint, Civil Case Cover Sheet, Civil Case Cover Sheet Addendum, Notice of Hearing, Alternative Dispute Resolution
(ADR) Information Packet


3. a. Party served: United Parcel Service, Inc.
    b. Person Served: CSC - Lai Saevang - Person Authorized to Accept Service of Process

4. Address where the party was served: 2710 Gateway Oaks Drive, Suite 150N
                                       Sacramento, CA 95833
5.1 served the party
    a. by personal service. I personally delivered the documents listed In Item 2 to the party or person authorized to
       receive service of process for the party (1) on (date): 12/08/2020                (2) at (time): 1：30PM
6. The "Notice to the Person Served" (on the summons) was completed as follows:




      d. on behalf of:

      United Parcel Service, Inc.
      under: CCP 416.10 (corporation)
7. Person who served papers
   a. Name:        Tyler Anthony DIMaria
   b. Address:     One Legal - P-000618-Sonoma
                                 1400 North McDowell Blvd, Ste 300
                                 Petaluma, CA 94954

 c. Telephone number: 415-491-0606
 d. The fee for service was: $ 40.00
 e I am:
      (3) reaistered California process server.
            (I) Employee or independent contractor.
            (ii) Registration No.:2006-06
            (ill) County: Sacramento
8.1 declare under penalty of perjury under the laws of the United States of America and the State of California that the foregoing Is true and correct.
Date: 12/08/2020

                                                                                          ‫؛‬5^-
                    Tyler Anthony DIMaria
                     (NAME OF PERSON WHO SERVED PAPERS)                                                      (SIGNATURE)
  Form Adopted for Mandatory Use                                                                                                Code of Civil Procedure, § 417.10
Judicial Council of California POS-010
         [Rev. Jan 1,2007]                              PROOF OF SERVICE OF SUMMONS
                                                                                                                   OL# 15574308
                      Case 3:21-cv-00093-SK Document 1-2 Filed 01/06/21 Page 42 of 45


            1    GIBSON, DUNN & CRUTCHER LLP
                 RACHEL S. BRASS, SBN 219301
            2      rbrass@gibsondunn.com
                 JOSEPH R. ROSE, SBN 279092
            3      jrose@gibsondunn.com
                 555 Mission Street, Suite 3000
            4    San Francisco, CA 94105-0921
                 Telephone: 415.393.8200
            5    Facsimile: 415.393.8306
            6    Attorneys for Defendant
                 UNITED PARCEL SERVICE, INC.
            7

            8                        SUPERIOR COURT OF THE STATE OF CALIFORNIA
            9                                FOR THE COUNTY OF ALAMEDA
           10    DESDNIE HESS, on behalf of herself and   CASE NO. RG20078425
                 others similarly situated,
           11                                             STIPULATION AND [PROPOSED] ORDER
                              Plaintiff,                  TO CONTINUE CASE MANAGEMENT
           12                                             CONFERENCE
                       v.
           13                                             Action Filed:   October 30, 2020
                 UNITED PARCEL SERVICE, INC., an Ohio     Trial Date:     None set
           14    corporation,
           15                 Defendant.
           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28

Gibson, Dunn &
Crutcher LLP
                      STIPULATION AND [PROPOSED] ORDER TO CONTINUE CASE MANAGEMENT CONFERENCE
                                                  CASE NO. RG20078425
                      Case 3:21-cv-00093-SK Document 1-2 Filed 01/06/21 Page 43 of 45


            1           Plaintiff Desdnie Hess (“Plaintiff”) and Defendant United Parcel Service, Inc. (“UPS”)
            2    (together, the “Parties”), by and through their respective counsel of record, hereby agree and stipulate
            3    as follows:
            4           WHEREAS, on October 30, 2020, Plaintiff filed the Complaint in this action in the Superior
            5    Court of California, County of Alameda;
            6           WHEREAS, the Complaint was served on UPS on December 8, 2020;
            7           WHEREAS, on December 14, 2020, the Court issued an Order continuing the Complex
            8    Designation Hearing to January 19, 2020, at 3:00 p.m. in Department 23;
            9           WHEREAS, the initial case management conference is currently scheduled for January 19,
           10    2020, at 3:00 p.m. in Department 23;
           11           WHEREAS, the Parties agree that it is reasonable to continue the Case Management
           12    Conference so that the Parties may further consider the factual allegations and legal issues arising out
           13    of the Complaint before meeting to confer on issues under California Rule of Court 3.724;
           14           NOW, THEREFORE, the Parties, through their undersigned counsel, hereby stipulate, agree,
           15    and respectfully request that the Court enter an Order continuing the initial case management
           16    conference to February 23, 2021.
           17    IT IS SO STIPULATED.
           18

           19    DATED: December 17, 2020                     GIBSON, DUNN & CRUTCHER LLP
           20
                                                              By:
           21                                                                     Joseph R. Rose
           22                                                 Attorneys for Defendant UNITED PARCEL SERVICE,
                                                              INC.
           23

           24    DATED: December 17, 2020                     SCHNEIDER WALLACE COTTRELL
                                                              KONECKY LLP
           25

           26                                                 By:
                                                                                 Kyle G. Bates
           27
                                                              Attorneys for Plaintiff DESDNIE HESS
           28

Gibson, Dunn &                                                      2
Crutcher LLP
                       STIPULATION AND [PROPOSED] ORDER TO CONTINUE CASE MANAGEMENT CONFERENCE
                                                   CASE NO. RG20078425
                         Case 3:21-cv-00093-SK Document 1-2 Filed 01/06/21 Page 44 of 45


            1                                           [PROPOSED] ORDER
            2             IT IS SO ORDERED.
            3             The case management conference previously scheduled for January 19, 2021, shall be continued
            4    to February 23, 2021, unless otherwise ordered by the Court.
            5

            6    Date:                         , 2020
            7

            8                                                                    Hon. Brad Seligman
            9

           10

           11

           12

           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28

Gibson, Dunn &                                                     3
Crutcher LLP
                         STIPULATION AND [PROPOSED] ORDER TO CONTINUE CASE MANAGEMENT CONFERENCE
                                                     CASE NO. RG20078425
                      Case 3:21-cv-00093-SK Document 1-2 Filed 01/06/21 Page 45 of 45


            1                                                  PROOF OF SERVICE
            2           I, Joseph R. Rose, declare as follows:
            3           I am employed in the County of San Francisco, State of California, I am over the age of
                 eighteen years and am not a party to this action; my business address is 555 Mission Street, Suite
            4    3000, San Francisco, CA 94105-0921, in said County and State. On December 17, 2020, I served the
                 following document(s):
            5
                        STIPULATION AND [PROPOSED] ORDER TO CONTINUE CASE
            6           MANAGEMENT CONFERENCE
            7    on the parties stated below, by the following means of service:
            8             Carolyn Hunt Cottrell
                          Kyle G. Bates
            9             Kristabel Sandoval
                          SCHNEIDER WALLACE
           10             COTTRELL KONECKY LLP
                          2000 Powell Street, Suite 1400
           11             Emeryville, CA 94608
           12

           13         BY UNITED STATES MAIL: I caused a true copy to be placed in a sealed envelope or package addressed to
                       the persons as indicated above, on the above-mentioned date, and placed the envelope for collection and mailing,
           14          following our ordinary business practices. I am readily familiar with this firm’s practice for collecting and
                       processing correspondence for mailing. On the same day that correspondence is placed for collection and
           15          mailing, it is deposited with the U.S. Postal Service in the ordinary course of business in a sealed envelope with
                       postage fully prepaid. I am aware that on motion of party served, service is presumed invalid if postal
           16          cancellation date or postage meter date is more than one day after date of deposit for mailing set forth in this
                       declaration.
           17
                       I am a resident or employed in the county where the mailing occurred. The envelope or package was placed in
           18          the mail at San Francisco, California.

           19         (STATE)           I declare under penalty of perjury under the laws of the State of California that the foregoing is
                                         true and correct.
           20
                      (FEDERAL)         I declare under penalty of perjury that the foregoing is true and correct.
           21

           22           Executed on December 17, 2020.
           23

           24                                                                                Joseph R. Rose
           25

           26

           27

           28

Gibson, Dunn &
Crutcher LLP
                                                                  PROOF OF SERVICE
                                                                 CASE NO. RG20078425
